 
 
EXHIBIT 10.1
 
 
 
 
 
 
 
ASSET EXCHANGE AGREEMENT
 
 
 
dated September 30, 2002
 
 
 
between
 
 
 
INTERMEDIA PARTNERS SOUTHEAST
 
 
 
and
 
 
 
INSIGHT COMMUNICATIONS MIDWEST, LLC
 



--------------------------------------------------------------------------------

ASSET EXCHANGE AGREEMENT
 
THIS ASSET EXCHANGE AGREEMENT (“Agreement”) is made and entered into as of the
30th day of September, 2002, by and between InterMedia Partners Southeast, a
California general partnership (“AT&T Broadband”), and Insight Communications
Midwest, LLC, a Delaware limited liability company (“Insight”).
 
 
RECITALS
 
A.    Insight owns and operates cable television systems which are franchised or
hold other operating authority and operate in and around the communities listed
on Exhibit A (the “Insight Systems”).
 
B.    AT&T Broadband owns cable television systems which are franchised or hold
other operating authority in and around the communities listed on Exhibit B (the
“AT&T Systems”). The AT&T Systems are managed by Insight Communications Company,
L.P., a Delaware limited partnership (“Insight LP”), pursuant to the Amended and
Restated Consulting Agreement dated March 17, 2000 between AT&T Broadband and
Insight LP, as amended (the “Consulting Agreement”).
 
C.    This Agreement sets forth the terms and conditions on which Insight will
convey to AT&T Broadband substantially all of the assets comprising or used or
useful in connection with Insight’s Cable Business and AT&T Broadband will
convey to Insight substantially all of the assets comprising or used or useful
in connection with AT&T’s Cable Business, all in such a manner as to effect, to
the extent reasonably possible, like-kind exchanges of such assets under Section
1031 of the United States Internal Revenue Code of 1986, as amended (the
“Code”).
 
 
AGREEMENTS
 
In consideration of the mutual covenants and promises set forth herein, the
parties agree as follows:
 
 
SECTION 1.    DEFINITIONS
 
In addition to terms defined elsewhere in this Agreement, the following
capitalized terms or terms otherwise defined in this Section 1 shall have the
meanings set forth below:
 
1.1    1992 Cable Act.  The Cable Television Consumer Protection and Competition
Act of 1992, as amended, and the FCC rules and regulations promulgated
thereunder.
 
1.2    Affiliate.  With respect to any Person, any Person controlling,
controlled by or under common control with such Person; “control” means the
ownership, directly or indirectly, of voting securities representing the right
generally to elect a majority of the directors (or similar officials) of a



--------------------------------------------------------------------------------

Person or the possession, by contract or otherwise, of the authority to direct
the management and policies of a Person. For the avoidance of doubt,
notwithstanding anything in this Agreement or in the Transaction Documents, no
member of the Liberty Media Group shall be deemed to be an Affiliate of AT&T
Broadband.
 
1.3    Assets.  The Insight Assets or the AT&T Assets or both, as the context
requires.
 
1.4    AT&T Assets.  All assets, properties, privileges, rights, interests and
claims, real and personal, tangible and intangible, of every type and
description that are owned, leased, held for use or used in connection with
AT&T’s Cable Business and in which AT&T Broadband has any right, title or
interest or acquires any right, title or interest on or before the Closing,
including AT&T Tangible Personal Property, AT&T Owned Real Property, AT&T Leased
Property, AT&T Other Real Property Interests, AT&T System Franchises, AT&T
System Licenses, AT&T System Contracts, AT&T Books and Records and AT&T Other
Intangibles, but excluding any AT&T Excluded Assets.
 
1.5    AT&T Books and Records.  All engineering records, files, data, drawings,
blueprints, schematics, reports, lists, plans and processes and all other files
of correspondence, lists, records and reports concerning AT&T’s Cable Business,
including subscribers and prospective subscribers of the AT&T Systems, signal
and program carriage and dealings with Governmental Authorities, including all
reports filed by or on behalf of AT&T Broadband with the FCC and statements of
account filed by or on behalf of AT&T Broadband with the U.S. Copyright Office,
but excluding any AT&T Excluded Assets.
 
1.6    AT&T Leased Property.  All leasehold interests in real property that is
held for use or used in connection with AT&T’s Cable Business which AT&T
Broadband has or acquires prior to Closing, including those described as AT&T
Leased Property on Schedule 1.6, which Schedule has been prepared by Insight.
 
1.7    AT&T Other Intangibles.  All intangible assets other than AT&T System
Franchises, AT&T System Licenses and AT&T System Contracts, including subscriber
lists, accounts receivable, claims (excluding any claims relating to AT&T
Excluded Assets), patents, copyrights and going concern value, if any, that are
owned, held for use or used in connection with AT&T’s Cable Business and in
which AT&T Broadband has, or acquires prior to Closing, any right, title or
interest.
 
1.8    AT&T Other Real Property Interests.  All easements and rights of access
(other than those relating to multiple dwelling units) and other interests in
real property that are held for use or used in connection with AT&T’s Cable
Business and in which AT&T Broadband has, or acquires prior to Closing, any
right, title or interest, including those interests described as AT&T Other Real
Property Interests on Schedule 1.8, which Schedule has been prepared by Insight,
but not including AT&T Leased Property or AT&T Owned Property.
 
1.9    AT&T Owned Property.  All fee interests in real property that is owned,
held for use or used in connection with AT&T’s Cable Business which AT&T
Broadband has or acquires prior to



-2-



--------------------------------------------------------------------------------

Closing, including those described as AT&T Owned Property on Schedule 1.9, which
Schedule has been prepared by Insight and all improvements thereon.
 
1.10    AT&T System Contracts.  All pole line agreements, underground conduit
agreements, crossing agreements, multiple dwelling, bulk billing or commercial
service agreements, leased channel access agreements and other Contracts (other
than AT&T System Franchises and AT&T System Licenses) held for use or used in
connection with AT&T’s Cable Business and to which AT&T Broadband is, or becomes
prior to Closing, as permitted by this Agreement, a party or bound, including
those described on Schedule 1.10, which Schedule has been prepared by Insight.
 
1.11    AT&T System Franchises.  All franchise agreements, operating permits or
similar governing agreements, instruments, resolutions, statutes, ordinances,
approvals, authorizations and permits obtained from any franchising authority in
connection with AT&T’s Cable Business, including all amendments and
modifications thereto and all renewals thereof, for the areas and communities
listed on Schedule 1.11, which Schedule has been prepared by Insight.
 
1.12    AT&T System Licenses.  The intangible cable television channel
distribution rights, cable television relay service (CARS), business radio and
other licenses, copyright notices and other licenses, authorizations, consents
or permits issued by the FCC or any other Governmental Authority in connection
with AT&T’s Cable Business (other than AT&T System Franchises, AT&T System
Contracts and AT&T Other Real Property Interests), including those described on
Schedule 1.12, which Schedule has been prepared by Insight.
 
1.13    AT&T Tangible Personal Property.  All tangible personal property that is
owned, leased, held for use or used in connection with AT&T’s Cable Business and
in which AT&T Broadband has, or acquires prior to Closing, any right, title or
interest, including towers, tower equipment, aboveground and underground cable,
distribution systems, headend amplifiers, line amplifiers, microwave equipment,
converters, testing equipment, motor vehicles, office equipment, computers and
billing equipment, furniture, fixtures, supplies, inventory and other physical
assets.
 
1.14    AT&T’s Cable Business.  The cable television business and other
income-generating businesses related to the AT&T Systems conducted by AT&T
Broadband through the AT&T Systems.
 
1.15    Basic Services.  The lowest tier of cable television service offered to
subscribers of a System that includes the retransmission of local broadcast
signals as defined by the Cable Act and the 1992 Cable Act.
 
1.16    Business Day.  Any day other than a Saturday, Sunday or a day on which
the banking institutions in Denver, Colorado or New York, New York are required
or authorized to be closed.
 
1.17    Cable Act.  The Cable Communications Policy Act of 1984, as amended, and
the rules and regulations promulgated thereunder.



-3-



--------------------------------------------------------------------------------

1.18    Cable Business.  Insight’s Cable Business or AT&T’s Cable Business, as
the context requires.
 
1.19    Closing Time.  12:01 A.M., Mountain Time, on the Closing Date.
 
1.20    Communications Act.  The Communications Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
1.21    Contract.  Any contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right or other
instrument, document, obligation or agreement, whether written or oral.
 
1.22    Partnership.  Insight Midwest, L.P., a Delaware limited partnership
equally owned by Insight LP and TCI of Indiana Holdings, LLC (“TCI LLC”).
 
1.23    [Intentionally Omitted]
 
1.24    Environmental Law.  Any Legal Requirement concerning the protection of
public or employee health, safety, welfare or the environment, including Legal
Requirements relating to emissions, discharges, releases or threatened releases
of Hazardous Substances into the environment, air (including both ambient and
within buildings and other structures), surface water, ground water or land or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.
 
1.25    ERISA.  The Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder and published
interpretations with respect thereto.
 
1.26    ERISA Affiliate.  As to any Person, any trade or business, whether or
not incorporated, which together with such Person would be deemed a single
employer as determined under Section 4001 of ERISA.
 
1.27    Expanded Basic Services.  Any level of video programming service greater
than Basic Services provided over a cable television System, regardless of
service tier, other than Basic Services, any new product tier and Pay TV.
 
1.28    FCC.  The Federal Communications Commission.
 
1.29    [Intentionally Omitted]
 
1.30    GAAP.  Generally accepted accounting principles as in effect from time
to time in the United States of America.



-4-



--------------------------------------------------------------------------------

1.31    Governmental Authority.  The United States of America, any state,
commonwealth, territory or possession of the United States of America and any
political subdivision or quasi-governmental authority of any of the same,
including any court, tribunal, department, commission, board, bureau, agency,
county, municipality, province, parish or other instrumentality of any of the
foregoing.
 
1.32    Hazardous Substances.  (a) Any “hazardous waste” as defined by the
Resource Conservation and Recovery Act of 1976 (RCRA) (42 U.S.C. §§ 6901 et
seq.), as amended, and the rules and regulations promulgated thereunder; (b) any
“hazardous substance” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (CERCLA), as
amended, and the rules and regulations promulgated thereunder; (c) any substance
regulated by the Toxic Substances Control Act (TSCA) (15 U.S.C. §§2601 et seq.),
or the Insecticide, Fungicide and Rodenticide Act (IFRA) (7 U.S.C. §§136 et
seq.), each as amended, and the rules and regulations promulgated thereunder;
(d) asbestos or asbestos-containing material of any kind or character; (e)
polychlorinated biphenyls; (f) any substances regulated under the provisions of
Subtitle I of RCRA relating to underground storage tanks; (g) any substance the
presence, use, handling, treatment, storage or disposal of which on real
property is prohibited by any Environmental Law; and (h) any other substance
which by any Environmental Law requires special handling, reporting or
notification of any Governmental Authority in its collection, storage, use,
treatment or disposal.
 
1.33    HSR Act.  The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
1.34    Insight Assets.  All assets, properties, privileges, rights, interests
and claims, real and personal, tangible and intangible, of every type and
description that are owned, leased, held for use or used in connection with
Insight’s Cable Business and in which Insight has any right, title or interest
or acquires any right, title or interest on or before the Closing, including
Insight Tangible Personal Property, Insight Owned Real Property, Insight Leased
Property, Insight Other Real Property Interests, Insight System Franchises,
Insight System Licenses, Insight System Contracts, Insight Books and Records and
Insight Other Intangibles, but excluding any Insight Excluded Assets.
 
1.35    Insight Books and Records.  All engineering records, files, data,
drawings, blueprints, schematics, reports, lists, plans and processes and all
other files of correspondence, lists, records and reports concerning Insight’s
Cable Business, including subscribers and prospective subscribers of the Insight
Systems, signal and program carriage and dealings with Governmental Authorities,
including all reports filed by or on behalf of Insight with the FCC and
statements of account filed by or on behalf of Insight with the U.S. Copyright
Office, but excluding any Insight Excluded Assets.
 
1.36    Insight Leased Property.  All leasehold interests in real property that
is held for use or used in connection with Insight’s Cable Business which
Insight has or acquires prior to Closing, including those described as Insight
Leased Property on Schedule 1.36.



-5-



--------------------------------------------------------------------------------

1.37    Insight Other Intangibles.  All intangible assets other than Insight
System Franchises, Insight System Licenses and Insight System Contracts,
including subscriber lists, accounts receivable, claims (excluding any claims
relating to Insight Excluded Assets), patents, copyrights and going concern
value, if any, that are owned, held for use or used in connection with Insight’s
Cable Business and in which Insight has, or acquires prior to Closing, any
right, title or interest.
 
1.38    Insight Other Real Property Interests.  All easements and rights of
access (other than those relating to multiple dwelling units) and other
interests in real property that are held for use or used in connection with
Insight’s Cable Business and in which Insight has, or acquires prior to Closing,
any right, title or interest, including those interests described as Insight
Other Real Property Interests on Schedule 1.38, but not including Insight Leased
Property or Insight Owned Property.
 
1.39    Insight Owned Property.  All fee interests in real property that is held
for use or used in connection with Insight’s Cable Business which Insight has or
acquires prior to Closing, including those described as Insight Owned Property
on Schedule 1.39 and all improvements thereon.
 
1.40    Insight Required Consents.  Any and all consents, authorizations and
approvals required for (i) Insight or any of its Affiliates to transfer the
Insight Assets to AT&T Broadband; (ii) AT&T Broadband to operate the Insight
Systems and to own, lease, use and operate the Insight Assets and the Insight
Systems at the places and in the manner in which the Insight Assets are used and
the Insight Systems are operated as of the date of this Agreement and as of the
Closing; and (iii) AT&T Broadband to assume and perform the Insight System
Franchises, the Insight System Licenses, the leases and other documents
evidencing Insight Leased Property and Insight Other Real Property Interests and
the Insight System Contracts, including those consents, authorizations and
approvals required under the Insight System Franchises, the Insight System
Licenses, the leases and other documents evidencing Insight Leased Property and
Insight Other Real Property Interests and the Insight System Contracts, and any
other consents, authorizations or approvals listed on Schedule 5.3.
 
1.41    Insight System Contracts.  All pole line agreements, underground conduit
agreements, crossing agreements, multiple dwelling, bulk billing or commercial
service agreements, leased channel access agreements and other Contracts (other
than Insight System Franchises and Insight System Licenses) held for use or used
in connection with Insight’s Cable Business and to which Insight is, or becomes
prior to Closing, as permitted by this Agreement, a party or bound, including
those described on Schedule 1.41.
 
1.42    Insight System Franchises.  All franchise agreements, operating permits
or similar governing agreements, instruments, resolutions, statutes, ordinances,
approvals, authorizations and permits obtained from any franchising authority in
connection with Insight’s Cable Business, including all amendments and
modifications thereto and all renewals thereof, for the areas and communities
listed on Schedule 1.42.



-6-



--------------------------------------------------------------------------------

1.43    Insight System Licenses.  The intangible cable television channel
distribution rights, cable television relay service (CARS), business radio and
other licenses, copyright notices and other licenses, authorizations, consents
or permits issued by the FCC or any other Governmental Authority in connection
with Insight’s Cable Business (other than Insight System Franchises, Insight
System Contracts and Insight Other Real Property Interests), including those
described on Schedule 1.43.
 
1.44    Insight Tangible Personal Property.  All tangible personal property that
is owned, leased, held for use or used in connection with Insight’s Cable
Business and in which Insight has, or acquires prior to Closing, any right,
title or interest, including towers, tower equipment, aboveground and
underground cable, distribution systems, headend amplifiers, line amplifiers,
microwave equipment, converters, testing equipment, motor vehicles, office
equipment, computers and billing equipment, furniture, fixtures, supplies,
inventory and other physical assets.
 
1.45    Insight’s Cable Business.  The cable television business and other
income-generating businesses related to the Insight Systems conducted by Insight
through the Insight Systems.
 
1.46    Judgment.  Any judgment, writ, order, injunction, award or decree of any
court, judge, justice or magistrate, including any bankruptcy court or judge or
the arbitrator in any binding arbitration, and any order of or by any
Governmental Authority.
 
1.47    Knowledge.  The actual knowledge of a particular matter of one or more
of the principal corporate personnel of such party involved in the transactions
contemplated by this Agreement and, in the case of Insight LP or Insight, of the
general manager or one or more of the senior managers of the AT&T Systems or
Insight Systems, as applicable.
 
1.48    Leased Property.  The Insight Leased Property or AT&T Leased Property or
both, as the context requires.
 
1.49    Legal Requirement.  Applicable common law and any statute, ordinance,
code or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any Judgment and all judicial
decisions applying common law or interpreting any other Legal Requirement, in
each case, as amended.
 
1.50    Liberty Media Group.  Liberty Media Corporation, any of its direct or
indirect current or future subsidiaries, any Person in which it or they have or
acquire any direct or indirect equity investment and any other Person directly
or indirectly controlled by any of the foregoing.
 
1.51    Lien.  Any security interest, security agreement, financing statement
filed with any Governmental Authority, conditional sale or other title retention
agreement, any lease, consignment or bailment given for purposes of security,
any mortgage, lien, indenture, pledge, option, encumbrance, adverse interest,
constructive trust or other trust, claim, attachment, exception to, defect in or
other condition affecting title or other ownership interest (including but not
limited to



-7-



--------------------------------------------------------------------------------

reservations, rights of entry, possibilities of reverter, encroachments,
protrusions, easements, rights-of-way, rights of first refusal, restrictive
covenants, leases and licenses) of any kind, which constitutes an interest in or
claim against property, whether arising pursuant to any Legal Requirement,
System License, System Franchise, System Contract or otherwise.
 
1.52    Litigation.  Any written claim, action, suit, proceeding, arbitration,
or hearing.
 
1.53    Losses.  Any claims, losses, liabilities, damages, penalties, costs and
expenses, including interest that may be imposed in connection therewith,
expenses of investigation, reasonable fees and disbursements of counsel and
other experts, and the cost to any Person making a claim or seeking
indemnification under this Agreement with respect to funds expended by such
Person by reason of the occurrence of any event or the existence or assertion of
any Liens (other than Permitted Liens) with respect to which indemnification is
sought, except Losses incurred by a party or on behalf of such party in
asserting any claim for indemnification against the other party where it is
ultimately determined (including by agreement of the parties) that such party is
not entitled to indemnification from the other party (before giving effect to
the limitations on such indemnification obligations set forth in Sections 11.5
and 11.6).
 
1.54    Other Real Property Interests.  The Insight Other Real Property
Interests or the AT&T Other Real Property Interests or both, as the context
requires.
 
1.55    Owned Property.  Insight Owned Property or AT&T Owned Property or both,
as the context requires.
 
1.56    Pay TV.  A la carte tiers or premium programming services selected by
and sold to subscribers on a per channel or per program basis.
 
1.57    Permitted Lien.  Any (a) Lien securing Taxes, assessments and
governmental charges not yet due and payable, (b) zoning law or ordinance or any
similar Legal Requirement, (c) right reserved to any Governmental Authority to
regulate the affected property or to acquire a Franchise or System upon default
under, or termination of, any Franchise, (d) as to Owned Property and Other Real
Property Interests, any Lien not securing indebtedness or arising out of the
obligation to pay money that does not individually or in the aggregate interfere
with the right or ability to own, use or operate the Owned Property or Other
Real Property Interests as they are being used or operated or materially
diminish the value of such Owned Property or Other Real Property Interests, (e)
in the case of Owned Property and Leased Property, any lease or sublease by AT&T
Broadband or Insight in favor of a third party that is disclosed in the
Schedules to this Agreement, (f) in the case of Leased Property, (i) the rights
of any lessor and (ii) any Lien granted by any lessor of Leased Property;
provided that “Permitted Lien” will not include any Lien securing a debt or
claim (other than inchoate materialmen’s, mechanics’, workmen’s, repairmen’s or
other like Liens arising in the ordinary course of business or any Lien
described in clause (f) above) or any Lien which could prevent or impair in any
way the conduct of the business of the affected System as it is currently being
conducted, and provided further that the classification of any Lien as a
“Permitted Lien” will



-8-



--------------------------------------------------------------------------------

not affect any liability which AT&T Broadband may have under this Agreement for
any such Lien with respect to the exchange of the AT&T Assets or which Insight
may have under this Agreement for any such Lien with respect to the exchange of
the Insight Assets, including pursuant to any indemnity obligation under this
Agreement, and (g) in the case of AT&T Assets, any Lien created as a result of
Insight LP’s acts or omissions made in connection with its management of the
AT&T Systems that constitute a breach by Insight LP under the Consulting
Agreement.
 
1.58    Person.  Any natural person, Governmental Authority, corporation,
general or limited partnership, limited liability company, joint venture, trust,
association or unincorporated entity of any kind.
 
1.59    Required Consents.  Any and all consents, authorizations and approvals
required for (i) AT&T Broadband to transfer the AT&T Assets to Insight; (ii)
Insight to operate the AT&T Systems and to own, lease, use and operate the AT&T
Assets and the AT&T Systems at the places and in the manner in which the AT&T
Assets are used and the AT&T Systems are operated as of the date of this
Agreement and as of the Closing; and (iii) Insight to assume and perform the
AT&T System Franchises, the AT&T System Licenses, the leases and other documents
evidencing AT&T Leased Property or AT&T Other Real Property Interests and the
AT&T System Contracts, including those consents, authorizations and approvals
required under the AT&T System Franchises, the AT&T System Licenses, the leases
and other documents evidencing AT&T Leased Property and AT&T Other Real Property
Interests and the AT&T System Contracts, provided that any and all consents,
authorizations and approvals required pursuant to subsections (i), (ii) and
(iii) of this Section 1.59 under any agreement to which AT&T Broadband or any of
its Affiliates is individually a party (other than agreements included in the
AT&T Assets) or under any Legal Requirement to which AT&T Broadband or any of
its Affiliates is subject (other than any Legal Requirements that would be
applicable to any owner of the AT&T Assets) are referred to as “AT&T Required
Consents.”
 
1.60    System.  Any of the Insight Systems or the AT&T Systems or all of them,
as the context requires.
 
1.61    System Contracts.  The Insight System Contracts or the AT&T System
Contracts or both, as the context requires.
 
1.62    System Franchises.  The Insight System Franchises or the AT&T System
Franchises or both, as the context requires.
 
1.63    System Licenses.  The Insight System Licenses or the AT&T System
Licenses or both, as the context requires.
 
1.64    Tangible Personal Property.  The Insight Tangible Personal Property or
the AT&T Tangible Personal Property or both, as the context requires.



-9-



--------------------------------------------------------------------------------

1.65    Taxes.  All levies and assessments of any kind or nature imposed by any
Governmental Authority, including all income, sales, use, ad valorem, value
added, franchise, severance, net or gross proceeds, withholding, payroll,
employment, excise or property taxes and levies or assessments related to
unclaimed property, together with any interest thereon and any penalties,
additions to tax or additional amounts applicable thereto.
 
1.66    Third Party.  With respect to AT&T Broadband, any Person other than AT&T
Corp. and its Affiliates and, with respect to Insight, any Person other than
Insight and its Affiliates.
 
1.67    Transaction Documents.  The instruments and documents described in
Sections 9.2 and 9.3 which are to be executed and delivered by or on behalf of
Insight or AT&T Broadband in connection with this Agreement or the transactions
contemplated hereby.
 
1.68    Other Definitions.  The following terms are defined in the Sections or
Recitals indicated:
 
Term

--------------------------------------------------------------------------------

  
Section or
Recital

--------------------------------------------------------------------------------

Action
  
11.4
Adjustment Amount
  
3.2(i)
Agreement
  
Preamble
Antitrust Division
  
7.7
Appraiser
  
7.15
Approved Leave of Absence
  
7.3(a)
AT&T Assumed Obligations and Liabilities
  
4.1
AT&T Broadband
  
Preamble
AT&T Broadband Welfare Plans
  
7.3(d)
AT&T Damages
  
11.6
AT&T Excluded Assets
  
4.2
AT&T Required Consents
  
1.59
AT&T Specifications
  
7.25
AT&T Systems
  
Recital B
Cash Consideration
  
3.1
Cause
  
7.3(e)
Closing
  
9.1
Closing Date
  
9.1
Code
  
Recital C
“commercially reasonable efforts”
  
12.18
Consulting Agreement
  
Recital B
Copyright Act
  
5.8(a)
Cost of Service Election
  
5.8(d)
Employees on Leave Status
  
7.3(a)
FAA
  
5.8(c)



-10-



--------------------------------------------------------------------------------

Final Adjustment Certificate
  
3.3(b)
Franchise Penalties
  
3.2(g)
FTC
  
7.7
Hired Employee
  
7.3(a)
Indemnified Party
  
11.4
Indemnifying Party
  
11.4
Initial Adjustment Certificate
  
3.3(a)
Insight
  
Preamble
Insight Assumed Obligations and Liabilities
  
4.3
Insight Balance Sheet
  
5.10
Insight Damages
  
11.5
Insight Excluded Assets
  
4.4
Insight LP
  
Recital B
Insight Plans
  
5.13(b)
Insight Systems
  
Recital A
Insight Upgrade Plan
  
7.25
Insight’s Financial Statements
  
5.10
Management Agreement
  
5.16
Outside Closing Date
  
10.1(b)
Past Service
  
7.3(d)
Prime Rate
  
12.10
Pro Rata Adjustments
  
3.3(a)
Retained Employees
  
7.3(a)
Surveys
  
7.6
Survival Period
  
11.1
System Employees
  
7.3(a)
Taking
  
12.16
TCI LLC
  
1.22
Title Commitments
  
7.6
Title Company
  
7.6
Title Defect
  
7.6
Title Policy
  
7.6
Transitional Services
  
7.12
Upgrade
  
3.2(g)
WARN
  
5.13(a)

 
1.69    Accounting Terms.  All accounting terms not otherwise defined in this
Agreement will have the meanings ascribed to them under GAAP.



-11-



--------------------------------------------------------------------------------

SECTION 2.    EXCHANGE
 
2.1    Exchange.
 
(a)    Subject to the terms and conditions set forth in this Agreement, at the
Closing, AT&T Broadband and Insight will exchange the AT&T Assets for the
Insight Assets, in each case free and clear of all Liens (except Permitted
Liens). AT&T Broadband and Insight will use all reasonable efforts to structure
the transaction in such a way that it will be a tax free exchange of like-kind
assets under Section 1031 of the Code, the regulations promulgated thereunder,
and judicial and administrative interpretations thereof.
 
(b)    To the maximum extent permitted by Section 1031 of the Code, the
regulations promulgated thereunder, and judicial and administrative
interpretations thereof, (i) the AT&T Tangible Personal Property and the Insight
Tangible Personal Property will be exchanged each for the other; (ii) the AT&T
Owned Property, AT&T Leased Property and AT&T Other Real Property Interests and
the Insight Owned Property, Insight Leased Property and Insight Other Real
Property Interests will be exchanged each for the other; and (iii) the AT&T
System Contracts, AT&T System Franchises, AT&T System Licenses and AT&T Other
Intangibles and the Insight System Contracts, Insight System Franchises, Insight
System Licenses and Insight Other Intangibles will be exchanged each for the
other.
 
SECTION 3.    CONSIDERATION
 
3.1    Value of Assets.  In order to equalize the value of the transaction for
both AT&T Broadband and Insight, in addition to the exchange of the AT&T Assets
for the Insight Assets as described in Section 2, at Closing Insight shall pay
to AT&T Broadband $25,000,000 by wire transfer in immediately available funds
(the “Cash Consideration”). The parties agree that the value of the AT&T Assets
being transferred to Insight and the value of the Insight Assets, plus the Cash
Consideration being transferred to AT&T Broadband are equal; provided that at
Closing the value of such Assets will be subject to adjustment as provided in
Section 3.2 and Section 3.3.
 
3.2    Adjustments to Value of Assets.  The value of the AT&T Assets and the
Insight Assets shall be adjusted as follows:
 
(a)    Appropriate adjustments on a pro rata basis as of the Closing Time will
be made with respect to each of the AT&T Systems and Insight Systems for all
prepaid expenses other than inventory (but only to the extent the full benefit
of such prepaid expenses will be realizable by the other party within 12 months
after the Closing Date), accrued expenses (including real and personal property
taxes), copyright fees and franchise or license fees or charges, prepaid income,
subscriber prepayments and, subject to paragraph (e) below, accounts receivable
related to such party’s Cable Business to the extent specified in Section
3.2(e), all as determined in accordance with GAAP consistently applied and to
reflect the principle that all expenses and income attributable to such party’s
Cable Business for the period through and including the Closing Time are for the



-12-



--------------------------------------------------------------------------------

account of such party, and all expenses and income attributable to such party’s
Cable Business for the period after the Closing Time are for the account of the
other party.
 
(b)    All advance payments to, or funds of third parties on deposit with, AT&T
Broadband or Insight as of the Closing Time and relating to such party’s Cable
Business, including advance payments and deposits (including any accrued
interest on such deposits) by subscribers served by such party’s Cable Business
for converters, encoders, decoders, cable television service and related sales,
shall be assumed by, and credited to the account of, the other party.
 
(c)    There shall be credited to AT&T Broadband the economic value of all
accrued vacation time that AT&T Broadband credits after the Closing Time to the
employees of Insight that are hired by AT&T Broadband pursuant to Section
7.3(d), where economic value is the amount equal to the cash compensation that
would be payable to each such employee at his or her level of compensation on
the Closing Date for a period equal to such employee’s credited accrued
vacation.
 
(d)    All deposits relating to the business and operations of each party’s
Systems that are held by Third Parties as of the Closing Time for the account of
such party or as security for such party’s performance of its obligations,
including deposits on leases and deposits for utilities, will be credited to the
account of such party in their full amounts and will become the property of the
other party; provided that no adjustment will be made for any deposits the full
benefit of which for contractual or other reasons cannot be made available to
the other party within 12 months following the Closing Time.
 
(e)    Neither AT&T Broadband nor Insight will receive credit for any of its (i)
accounts receivable resulting from cable television or internet service sales
any portion of which is 60 days or more past due as of the Closing Time, or (ii)
accounts receivable from customers whose accounts are inactive or whose service
is pending disconnection for any reason as of the Closing Time. AT&T Broadband
and Insight will receive credit for their accounts receivable resulting from
cable television or internet service sales the entire portion of which are 0-59
days past due as of the Closing Time in an amount equal to 99% of the face
amount of such accounts receivable. For purposes of making “past due”
calculations under the foregoing sentence, the billing statements of a System
will be deemed to be due and payable on the first day of the period during which
the service to which such billing statements relate is provided. AT&T Broadband
and Insight will receive credit for their advertising accounts receivable as
follows: (i) 100% of the face amount of the advertising accounts receivable
which are outstanding 30 days or less from the invoice date, (ii) 95% of the
face amount of all advertising accounts receivable which are outstanding more
than 30 but fewer than 61 days from the invoice date, (iii) 80% of the face
amount of all advertising accounts receivable which are outstanding more than 60
but fewer than 91 days from the invoice date, and (iv) 50% of the face amount of
all advertising accounts receivable which are outstanding more than 90 but fewer
than 121 days from the invoice date. Neither AT&T Broadband nor Insight will
receive credit for advertising accounts receivable which are outstanding more
than 120 days from the invoice date. Notwithstanding the foregoing, each of AT&T
Broadband and Insight will receive credit for 100% of



-13-



--------------------------------------------------------------------------------

the face amount of their advertising accounts receivable from national and
regional representation accounts, regardless of the age thereof.
 
(f)    Any amounts paid, or accrued as a current liability, prior to the Closing
Time by AT&T Broadband or its Affiliates with respect to retroactive franchise
fees in respect of the AT&T Systems or by Insight or its Affiliates with respect
to retroactive franchise fees in respect of Insight’s Systems will be credited
to the account of AT&T Broadband or Insight, as applicable, in their full
amounts to the extent that (i) such amounts can legally be passed through to and
collected from subscribers of the AT&T Systems or the Insight Systems after
Closing, and (ii) no agreement has been entered into prohibiting the collection
of such amounts, with such amounts with respect to the AT&T Systems being assets
of Insight upon collection and such amounts with respect to the Insight Systems
being assets of AT&T Broadband upon collection.
 
(g)    Insight shall receive a credit at Closing equal to the amount by which
the out-of-pocket costs Insight incurs through the Closing Date to perform the
rebuild and upgrade of the Insight Systems in accordance with Section 7.25 (the
“Upgrade”) exceeds $7,100,000. AT&T Broadband shall receive a credit equal to
the amount by which the out-of-pocket costs Insight incurs through the Closing
Date to perform the Upgrade is less than $7,100,000. Insight shall also receive
a credit at Closing in an amount equal to 50% of any penalties or other monetary
damages incurred by Insight pursuant to the Insight System Franchises that
result directly from the failure of Insight to upgrade or rebuild the Insight
System in accordance with the Insight System Franchises or of amounts that
Insight agrees to pay to a local franchising authority in connection with
obtaining an extension of its upgrade or rebuild obligations in the Insight
System Franchises; provided that Insight shall obtain AT&T Broadband’s prior
approval with respect to any such extension agreement that contemplates any
payment by the franchisee or imposes any additional obligations on the
franchisee, such approval not to be unreasonably withheld (the “Franchise
Penalties”). The remaining 50% of the Franchise Penalties shall be the sole
responsibility of Insight. If this Agreement is terminated, the provisions in
Section 7.25 will govern the reimbursement obligations of the parties.
 
(h)    The adjustments provided for in this Section 3.2 will be made without
duplication. In addition, none of the adjustments provided for in this Section
3.2 will be made with respect to any Excluded Asset or with respect to any item
of income or expense related to an Excluded Asset.
 
(i)    The net amount of the adjustments calculated under this Section 3.2 (the
“Adjustment Amount”), as preliminarily determined pursuant to Section 3.3, shall
be paid by AT&T Broadband or Insight, as applicable, to the other party at the
Closing by wire transfer of immediately available funds; provided that if AT&T
Broadband is required to make payment to Insight under this Section 3.2, then
such payment shall be made by Insight reducing the Cash Consideration payable to
AT&T Broadband at Closing by a corresponding amount.



-14-



--------------------------------------------------------------------------------

3.3    Calculation of Adjustments.
 
(a)    Insight will estimate in good faith with respect to its Systems and the
AT&T Systems, and set forth, together with a detailed statement of the
calculation thereof, the adjustments and prorations with respect to its Cable
Business and the AT&T Cable Business prescribed by Section 3.2 (the “Pro Rata
Adjustments”), in separate certificates for its Systems and Cable Business and
the AT&T Systems and the AT&T Cable Business (the “Initial Adjustment
Certificates”) executed by an authorized representative of Insight and delivered
to AT&T Broadband at least 10 Business Days prior to the Closing. Each Initial
Adjustment Certificate will be accompanied by appropriate supporting
documentation, including an accounts receivable detail with relevant aging
information as of the Closing Time, in summary form, supporting the
determination of the Pro Rata Adjustments proposed in such certificate.
Following receipt of such Initial Adjustment Certificates, AT&T Broadband shall
have 10 Business Days to review such schedules and supporting information and to
notify Insight of any disagreements with Insight’s estimates of the Pro Rata
Adjustments. If AT&T Broadband provides a notice of disagreement with Insight’s
estimates of such amounts within such 10 Business Day period, AT&T Broadband and
Insight shall negotiate in good faith to resolve any such dispute and to reach
an agreement prior to the Closing on such estimated amounts as of the Closing
Time. The estimates so agreed upon by AT&T Broadband and Insight or (if the
parties do not reach such an agreement on such estimated amounts set forth in
the Initial Adjustments Certificates prior to the Closing Date or if AT&T
Broadband fails to provide a notice of disagreement with Insight’s estimates of
such amounts within the time provided) the estimates of the Pro Rata Adjustments
set forth in the Initial Adjustments Certificates shall be the basis for
determining the preliminary Adjustment Amount payable pursuant to Section 3.2.
All disagreements that may exist with respect to the Initial Adjustment
Certificates shall be resolved in connection with the preparation of the Final
Adjustment Certificates pursuant to paragraph (b) below.
 
(b)    Within 90 days after the Closing, Insight will deliver to AT&T Broadband
separate certificates (the “Final Adjustment Certificates”) showing in full
detail its final determination of the Pro Rata Adjustments with respect to its
Systems and the AT&T Systems, which certificate will be accompanied by
appropriate documentation supporting the amounts proposed in such certificate,
including an accounts receivable detail with relevant aging information as of
the Closing Time, and which will be executed by an officer of Insight. AT&T
Broadband will review Insight’s Final Adjustment Certificates and will give
written notice to Insight of any objections it has to the calculations shown in
such certificate within 30 days after its receipt thereof. AT&T Broadband and
Insight will endeavor in good faith to resolve any such objections within 30
days after the receipt by Insight of AT&T Broadband’s objections. If any
objections or disputes have not been resolved at the end of such 30-day period,
the disputed portions of the Pro Rata Adjustments will be determined within the
following 30 days by a partner in a major accounting firm with substantial cable
television audit experience which is not the auditor of either Insight or AT&T
Broadband (or any Affiliate of either of them) and the determination of such
auditor will be final and will be binding upon all parties. If Insight and AT&T
Broadband cannot agree with respect to the selection of an auditor, Insight and
AT&T Broadband will each select an auditor and those two auditors will select a
third auditor whose determination will be final and will be binding upon all



-15-



--------------------------------------------------------------------------------

parties. Insight and AT&T Broadband will bear equally the expenses arising in
connection with an auditor’s determination of disputed amounts, and payment of
the final Adjustment Amount (after taking into account any estimated Adjustment
Amount paid at the Closing) will be made by the party responsible therefor to
the other party in immediately available funds within 15 Business Days after the
final determination is made.
 
(c)    Insight will provide AT&T Broadband reasonable access to all records in
its possession which were used in the preparation of the Initial Adjustment
Certificates and Final Adjustment Certificates. AT&T Broadband will provide
Insight reasonable access to all records in its possession, following the
Closing, relating to the Systems as may be necessary in the preparation of the
Final Adjustment Certificates.
 
3.4    Employee Expenses.  The employees of the AT&T Systems are currently
employed by Insight but the expenses of such employees are paid by AT&T
Broadband to the extent specified in the Consulting Agreement. To the extent
that AT&T Broadband incurs any employee expenses with respect to the AT&T
Systems that relate to the period after the Closing Time, Insight shall
reimburse AT&T Broadband for such expenses at the Closing (with any follow-up
adjustment to be made within 90 days following Closing) to reflect the principle
that AT&T Broadband is only responsible for employee expenses relating to the
AT&T Systems for the period through and including the Closing Time, subject to
the terms of the Consulting Agreement. To the extent that Insight incurs any
employee expenses with respect to the AT&T Systems that relate to the period
prior to the Closing Time and for which AT&T Broadband is responsible pursuant
to the Consulting Agreement, AT&T Broadband shall reimburse Insight for such
expenses at the Closing (with any follow-up adjustment to be made within 90 days
following Closing) to reflect the principle that Insight is only responsible for
employee expenses relating to the AT&T Systems for the period after the Closing
Time.
 
 
SECTION 4.    ASSUMED LIABILITIES AND EXCLUDED ASSETS



-16-



--------------------------------------------------------------------------------

4.1    AT&T Assumed Obligations and Liabilities.  As of the Closing, AT&T
Broadband will assume and after the Closing, AT&T Broadband will pay, discharge
and perform the following (the “AT&T Assumed Obligations and Liabilities”): (a)
those obligations and liabilities accruing and relating to periods after the
Closing Time under or with respect to the Insight Assets assigned and
transferred to AT&T Broadband at the Closing; (b) those obligations and
liabilities of Insight to customers of Insight’s Cable Business for (i)
subscriber deposits related to the Insight Systems held by Insight as of the
Closing Time in the amount for which AT&T Broadband received credit under
Section 3.2 and (ii) customer, advertising and other advance payments held by
Insight as of the Closing Time in the amount for which AT&T Broadband received
credit under Section 3.2; (c) all obligations and liabilities accruing and
relating to Insight’s Cable Business prior to the Closing Time in respect of
which AT&T Broadband received a credit pursuant to Section 3.2; and (d) all
other obligations and liabilities accruing and relating to periods after the
Closing Time and arising out of the ownership of the Insight Assets or the
operation of the Insight Systems after the Closing Time, except to the extent
that such obligations or liabilities relate to any Insight Excluded Asset. All
obligations and liabilities, contingent, fixed or otherwise, arising out of or
relating to the Insight Assets or the Insight Systems other than the AT&T
Assumed Obligations and Liabilities will remain and be the obligations and
liabilities solely of Insight including any obligation, liability or claim
relating to or arising pursuant to (x) rate refunds to subscribers of the
Insight Systems with respect to rates charged to such subscribers during periods
through and including the Closing Time, (y) litigation commenced prior to, or
related to an event occurring at any time prior to the Closing Time, or (z) any
Insight Excluded Asset.
 
4.2    AT&T Excluded Assets.  “AT&T Excluded Assets” means all: (a) programming
(including music programming and cable guide Contracts) and retransmission
consent Contracts of AT&T Broadband other than those listed on Schedule 1.10
(AT&T System Contracts), it being agreed that leased channel access agreements
are not programming agreements for purposes of this Section 4.2; (b) each
employee benefit plan (as defined in Section 3(3) of ERISA) or any multiemployer
plan (as defined in Section 3(37) of ERISA) which is sponsored or maintained by
AT&T Broadband or its Affiliates or to which AT&T Broadband or its Affiliates
contributes and which benefits AT&T Broadband employees (“AT&T Plans”) and any
cash, reserve, trust or funding arrangement held or set aside for the payment of
benefits to employees of AT&T Broadband or any of its Affiliates; (c) insurance
policies of AT&T Broadband and rights and claims thereunder (except as otherwise
provided in Section 12.16); (d) bonds, letters of credit, surety instruments and
other similar items and any stocks, bonds, certificates of deposit and similar
investments of AT&T Broadband; (e) cash and cash equivalents and notes
receivable of AT&T Broadband; (f) AT&T Broadband’s trademarks, trade names,
service marks, service names, logos and similar proprietary rights, subject to
Section 7.11; (g) subscriber billing Contracts and related leased equipment and
software of AT&T Broadband; (h) all contracts and related accounts receivable
for providing DMX service to commercial accounts via direct broadcast satellite;
(i) all AT&T Contracts relating to national advertising sales representation,
including any Contracts with National Cable Communications or Cable Networks,
Inc.; (j) all agreements pursuant to which AT&T Broadband has created, incurred,
assumed or guaranteed indebtedness for borrowed money or under which any Lien
securing such indebtedness has been or may be imposed on any AT&T Asset; (k) any
claims,



-17-



--------------------------------------------------------------------------------

rights or choses in action of AT&T Broadband related to the period prior to the
Closing Time (other than customer and advertising accounts receivable),
including, without limitation, any Litigation and the proceeds thereof and any
claims, rights and interest in and to any refunds of federal, state or local
franchise, income or other taxes or payments of any nature for the periods prior
to the Closing Time, including copyright fees; (l) any books and records that
AT&T Broadband is required by any Legal Requirement to retain and any books of
account, tax reports and returns and the like related to the AT&T Systems;
provided that copies of such books and records will be made available to Insight
for a period of three years (and six years in the case of tax reports and
returns and underlying books and records, although in the case of underlying
books and records, the parties acknowledge that they are not retained for
periods for which an IRS field examination has been completed) from the Closing
Date upon reasonable request; (m) AT&T Broadband’s corporate minute books and
other books and records related to internal corporate matters and financial
relationships with AT&T Broadband’s lenders and affiliates; (n) any employment,
union, collective bargaining, compensation, bonus, deferred compensation,
consulting, agency or management agreements of AT&T Broadband; (o) all
documents, reports and records relating to the employees of the AT&T Systems
that are employed by AT&T Broadband or its Affiliates; provided that copies of
such books and records will be made available to Insight for a period of three
years from the Closing Date upon reasonable request by Insight accompanied by a
waiver and release from the employee whose records are sought in form and
substance reasonably satisfactory to AT&T Broadband; (p) any agreement, right,
asset or property owned, leased or held by AT&T Broadband that is not used or
held for use in connection with the operation of the AT&T Systems; (q) AT&T
Broadband’s or its Affiliates’ rights under the @Home Distribution Agreement (as
defined in the Limited Partnership Agreement of the Partnership), it being
agreed that the parties’ rights and obligations with respect thereto shall be as
specified in the Limited Partnership Agreement of the Partnership; and (r)
rights, assets and properties described on Schedule 4.2.
 
4.3    Insight Assumed Obligations and Liabilities.  As of the Closing, Insight
will assume and after the Closing, Insight will pay, discharge and perform the
following (the “Insight Assumed Obligations and Liabilities”): (a) those
obligations and liabilities accruing and relating to periods after the Closing
Time under or with respect to the AT&T Assets assigned and transferred to
Insight at the Closing; (b) those obligations and liabilities of AT&T Broadband
to customers of AT&T’s Cable Business for (i) subscriber deposits related to the
AT&T Systems held by AT&T Broadband as of the Closing Time in the amount for
which Insight received credit under Section 3.2 and (ii) customer, advertising
and other advance payments held by AT&T Broadband as of the Closing Time in the
amount for which Insight received credit under Section 3.2; (c) all obligations
and liabilities accruing and relating to AT&T’s Cable Business prior to the
Closing Time in respect of which Insight received a credit pursuant to Section
3.2; and (d) all other obligations and liabilities accruing and relating to
periods after the Closing Time and arising out of the ownership of the AT&T
Assets or operation of the AT&T Systems after the Closing Time, except to the
extent that such obligations or liabilities relate to any AT&T Excluded Asset.
All obligations and liabilities, contingent, fixed or otherwise, arising out of
or relating to the AT&T Assets or the AT&T Systems other than the Insight
Assumed Obligations and Liabilities will remain and be the obligations and
liabilities solely of AT&T Broadband including any obligation, liability or
claim relating to or arising



-18-



--------------------------------------------------------------------------------

pursuant to (x) rate refunds to subscribers of the AT&T Systems with respect to
rates charged to such subscribers during periods through and including the
Closing Time, (y) litigation commenced prior to, or related to an event
occurring at any time prior to the Closing Time, or (z) any AT&T Excluded Asset.
 
4.4    Insight Excluded Assets.  “Insight Excluded Assets” means all: (a)
programming (including music programming and cable guide Contracts) and
retransmission consent Contracts of Insight other than those listed on Schedule
1.41 (Insight System Contracts), it being agreed that leased channel access
agreements are not programming agreements for purposes of this Section 4.4; (b)
Insight Plans and any cash, reserve, trust or funding arrangement held or set
aside for the payment of benefits to employees of Insight or any of its
Affiliates; (c) insurance policies of Insight and rights and claims thereunder
(except as otherwise provided in Section 12.16); (d) bonds, letters of credit,
surety instruments and other similar items and any stocks, bonds, certificates
of deposit and similar investments of Insight; (e) cash and cash equivalents and
notes receivable of Insight; (f) Insight’s trademarks, trade names, service
marks, service names, logos and similar proprietary rights, subject to Section
7.11; (g) subscriber billing Contracts and related leased equipment and software
of Insight, subject to Section 7.12; (h) all Insight Contracts relating to
national advertising sales representation; (i) all agreements pursuant to which
Insight has created, incurred, assumed or guaranteed indebtedness for borrowed
money or under which any Lien securing such indebtedness has been or may be
imposed on any Insight Asset; (j) any claims, rights or choses in action of
Insight related to the period prior to the Closing Time (other than customer and
advertising accounts receivable), including, without limitation, any Litigation
and the proceeds thereof and any claims, rights and interest in and to any
refunds of federal, state or local franchise, income or other taxes or payments
of any nature for the periods prior to the Closing Time, including copyright
fees; (k) any books and records that Insight is required by any Legal
Requirement to retain and any books of account, tax reports and returns and the
like related to the Insight Systems; provided that copies of such books and
records will be made available to AT&T Broadband for a period of three years
(and six years in the case of tax reports and returns and underlying books and
records, although in the case of underlying books and records, the parties
acknowledge that they are not retained for periods for which an IRS field
examination has been completed) from the Closing Date upon reasonable request;
(l) Insight’s limited liability company record books and other books and records
related to internal limited liability company matters and financial
relationships with Insight’s lenders and affiliates; (m) any employment, union,
collective bargaining, compensation, bonus, deferred compensation, consulting,
agency or management agreements of Insight; (n) all documents, reports and
records relating to the employees of the Insight Systems that are employed by
Insight or its Affiliates; provided that copies of such books and records will
be made available to AT&T Broadband for a period of three years from the Closing
Date upon reasonable request by AT&T Broadband accompanied by a waiver and
release from the employee whose records are sought in form and substance
reasonably satisfactory to Insight; (o) any agreement, right, asset or property
owned, leased or held by Insight that is not used or held for use in connection
with the operation of the Insight Systems; (p) the @ Home Network Distribution
Agreement dated May 1, 1998 between @ Home Corporation and Insight LP; and (q)
rights, assets and properties described on Schedule 4.4.



-19-



--------------------------------------------------------------------------------

SECTION 5.    INSIGHT’S REPRESENTATIONS AND WARRANTIES
 
Insight represents and warrants to AT&T Broadband as of the date of this
Agreement (or, if a different date is specified in this Section 5 or in
Insight’s Schedules, as of such specified date) as follows:
 
5.1    Organization and Qualification of Insight.  Insight is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite limited liability
company power and authority to own, lease and use the Insight Assets and to
conduct Insight’s Cable Business as it is currently conducted. Insight is duly
qualified to do business and is in good standing under the laws of each
jurisdiction in which the ownership, leasing or use of the Insight Assets or the
nature of its activities in connection with the Insight Systems makes such
qualification necessary, except in any such jurisdiction where the failure to be
so qualified and in good standing would not have a material adverse effect on
the ownership or operation of Insight’s Cable Business, the Insight Assets or
Insight Systems or on the ability of Insight to perform its obligations under
this Agreement.
 
5.2    Authority and Validity.  Insight has all requisite limited liability
company power and authority to execute and deliver, to perform its obligations
under, and to consummate the transactions contemplated by, this Agreement and
the Transaction Documents to which Insight is a party. The execution and
delivery by Insight, the performance by Insight under, and the consummation by
Insight of the transactions contemplated by, this Agreement and the Transaction
Documents to which Insight is a party have been duly and validly authorized by
all required limited liability company action by or on behalf of Insight. This
Agreement has been, and when executed and delivered by Insight the Transaction
Documents will be, duly and validly executed and delivered by Insight and the
valid and binding obligations of Insight, enforceable against Insight in
accordance with their terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to the enforcement of creditors’ rights generally
or by principles governing the availability of equitable remedies.
 
5.3    No Conflict; Required Consents.  Except for, and subject to receipt of,
the Insight Required Consents, all of which are listed on Schedule 5.3, the AT&T
Required Consents, and the other Required Consents, and the notification and
expiration or earlier termination of the waiting period under the HSR Act, the
execution and delivery by Insight, the performance of Insight under, and the
consummation of the transactions contemplated by, this Agreement and the
Transaction Documents to which Insight is a party do not and will not: (a)
conflict with or violate any provision of its operating agreement or certificate
of formation; (b) violate any provision of any Legal Requirement; (c) require
any consent, approval or authorization of, or filing of any certificate, notice,
application, report or other document with, any Governmental Authority or other
Person; or (d) (i) conflict with, violate, result in a breach of or constitute a
default under (without regard to requirements of notice, lapse of time or
elections of other Persons or any combination thereof), (ii) permit or result in
the termination, suspension or modification of, (iii) result in the acceleration
of (or give any Person the right to accelerate) the performance of Insight
under, (iv) result in the creation or



-20-



--------------------------------------------------------------------------------

imposition of any Lien under any Insight System Franchise, Insight System
License or any Insight System Contract or other instrument evidencing any of the
Insight Assets or by which Insight or its Affiliates or any of their respective
assets is bound or affected, except for purposes of clauses (c) and (d) such
consents, approvals, authorizations and filings that, if not obtained or made,
would not, and such violations, conflicts, breaches, defaults, terminations,
suspensions, modifications and accelerations as would not, individually or in
the aggregate, have a material adverse effect on any Insight System, Insight’s
Cable Business or on the ability of Insight to perform its obligations under
this Agreement or the Transaction Documents to which Insight is a party.
 
5.4    Assets.
 
(a)    Insight has good and valid title to (or, in the case of Assets that are
leased, valid leasehold interests in) the Insight Assets (other than Insight
Owned Real Property, Insight Leased Property and Insight Other Real Property
Interests, as to which the representations and warranties in Section 5.6 apply).
The Insight Assets are free and clear of all Liens, except (i) Permitted Liens
and (ii) Liens described on Schedule 5.4, all of which Liens on Schedule 5.4
will be terminated, released or, in the case of the rights of first refusal
listed on Schedule 5.4, waived, as appropriate, at or prior to the Closing. The
Insight Tangible Personal Property is in good operating condition and repair
(ordinary wear and tear excepted).
 
(b)    Except for items included in the Insight Excluded Assets, the Insight
Assets constitute all the assets necessary to permit AT&T Broadband to conduct
Insight’s Cable Business and to operate the Insight Systems substantially as
they are being conducted and operated on the date of this Agreement and in
compliance in all material respects with all applicable Legal Requirements,
Insight System Contracts, Insight System Licenses and Insight System Franchises
and to perform all of the AT&T Assumed Obligations and Liabilities.
 
(c)    Except as described on Schedule 5.4, as of the date of this Agreement,
(i) the Insight Systems do not offer telephony, high speed data or internet
access services and (ii) the Insight Systems do not have any digital transport
arrangement (e.g., HITS).
 
5.5    Insight System Franchises, Insight System Licenses, Insight System
Contracts and Insight Other Real Property Interests.
 
(a)    Except pursuant to the agreements referenced on Schedules 1.36 (Insight
Leased Property), 1.38 (Insight Other Real Property Interests), 1.41 (Insight
System Contracts), 1.42 (Insight System Franchises) and 1.43 (Insight System
Licenses), or as described on Schedule 4.4 (Insight Excluded Assets) or
otherwise included in the definition of Insight Excluded Assets, as of the date
of this Agreement, Insight is not bound or affected by any of the following that
relate primarily or in whole to Insight’s Cable Business: (i) leases of real or
personal property; (ii) franchises for the construction or operation of cable
television systems or Contracts of substantially equivalent effect; (iii) other
licenses, authorizations, consents or permits of the FCC or any other
Governmental Authority; (iv) material easements, rights of access, underground
conduit



-21-



--------------------------------------------------------------------------------

agreements, crossing agreements or other interests in real property; (v) pole
line or attachment agreements; (vi) agreements pursuant to which the Insight
Systems receive or provide advertising sales representation services; (vii)
agreements pursuant to which an Insight System has constructed or agreed to
construct for Third Parties or any Affiliate of Insight, an institutional
network or otherwise provides to Third Parties or any Affiliate of Insight,
telecommunications services other than one-way video; (viii) agreements pursuant
to which any bandwidth capacity of the Insight Systems is leased or otherwise
made available to any Third Party or any Affiliate of Insight; (ix) construction
and development agreements (other than installation agreements where services
are provided in the ordinary course of business on an as-needed basis); or (x)
Contracts relating to the operation of Insight’s Cable Business other than those
described in any other clause of this Section which contemplate payments by or
to Insight in any 12-month period exceeding $25,000 individually or $150,000 in
the aggregate or that have a remaining term of two years or more as of the
Closing Date; provided that multiple dwelling unit agreements, including bulk
billed agreements and commercial service agreements, are not required to be
listed. Except as described on the Schedules to this Agreement, no Affiliate of
Insight is a party to any documents listed on such Schedules.
 
(b)    Complete and correct copies of the Insight System Franchises and Insight
System Licenses have been delivered by Insight to AT&T Broadband. Except as set
forth on Schedule 1.42 (Insight System Franchises), the Insight System
Franchises contain all of the commitments and obligations of Insight to the
applicable Governmental Authority granting such Franchises with respect to the
construction, ownership and operation of the Insight Systems. The Insight System
Franchises and Insight System Licenses are currently in full force and effect
and are valid and enforceable under all applicable Legal Requirements according
to their terms. There is no legal action, governmental proceeding or, to
Insight’s Knowledge, investigation, pending or to Insight’s Knowledge
threatened, to terminate, suspend or modify any Insight System Franchise or any
Insight System License and, except as set forth on Schedule 1.42 (Insight System
Franchises), Insight is in material compliance with the terms and conditions of
all the Insight System Franchises and Insight System Licenses and with other
applicable requirements of all Governmental Authorities (including the FCC and
the Register of Copyrights) relating to the Insight System Franchises and
Insight System Licenses, including all requirements for notification, filing,
reporting, posting and maintenance of logs and records. All areas served by the
Insight Systems are served pursuant to one of the Insight System Franchises
except as set forth on Schedule 1.42 (Insight System Franchises).
 
(c)    Complete and correct copies of all Insight System Contracts required to
be listed on Insight’s Schedules (including all Contracts relating to Leased
Property and Other Real Property Interests described on Schedule 1.38) have been
provided to AT&T Broadband. Such documents constitute the entire agreement with
the other party. Each such Insight System Contract is in full force and effect
and constitutes the valid, legal, binding and enforceable obligation of Insight
and Insight is not and to Insight’s Knowledge, each other party thereto is not
in breach or default of any material terms or conditions thereunder. Insight has
also provided to AT&T Broadband a complete and correct list of all bulk-billed
accounts and commercial service accounts of the Insight Systems as of the date
of this Agreement.



-22-



--------------------------------------------------------------------------------

5.6    Real Property.  As of the date of this Agreement, all Insight Assets
consisting of Insight Owned Property, Insight Leased Property and material
Insight Other Real Property Interests are described on Schedules 1.36 (Insight
Leased Property), 1.38 (Insight Other Real Property Interests) and 1.39 (Insight
Owned Property). Except as otherwise disclosed on Schedule 1.39 (Insight Owned
Property), Insight holds title to the Insight Owned Property free and clear of
all Liens except (a) Permitted Liens and (b) Liens described on Schedule 5.4,
all of which Liens on Schedule 5.4 will be terminated, released or, in the case
of the rights of first refusal listed on Schedule 5.4, waived, as appropriate,
at or prior to the Closing, and has the valid and enforceable right to use and
possess such Insight Owned Property, subject only to the above-referenced Liens.
Except as otherwise disclosed on Schedules 1.36 (Insight Leased Property) and
1.38 (Insight Other Real Property Interests), Insight has valid and enforceable
leasehold interests in all Insight Leased Property and, with respect to Insight
Other Real Property Interests, has valid and enforceable rights to use such
Insight Other Real Property Interests, subject only to the above-referenced
Liens. Except for ordinary wear and tear and routine repairs and except as
disclosed on Schedules 1.36 (Insight Leased Property) or 1.39 (Insight Owned
Property), all of the material improvements, leasehold improvements and the
premises of the Insight Owned Property and the premises demised under the leases
and other documents evidencing the Insight Leased Property are in good condition
and repair and are suitable for the purposes used. Except as disclosed on
Schedules 1.36 (Insight Leased Property) or 1.39 (Insight Owned Property), each
parcel of Insight Owned Property and each parcel of Insight Leased Property and
any improvements thereon and their current use (x) has access to and over public
streets or private streets for which Insight has a valid right of ingress and
egress, (y) conforms in its current use and occupancy to all material zoning
requirements without reliance upon a variance issued by a Governmental Authority
or a classification of the parcel in question as a nonconforming use and (z)
conforms in its current use to all restrictive covenants, if any, or other Liens
affecting all or part of such parcel. Except where the failure of the
representations made in this sentence to be true and correct would not have a
material adverse effect on the Insight Assets or Insight’s Cable Business and
except as disclosed on Schedules 1.36 (Insight Leased Property) or 1.39 (Insight
Owned Property), all buildings, towers, guy wires and anchors, headend
equipment, earth-receiving dishes and related facilities used in the operations
of the Insight Systems are located entirely on Insight Owned Property or Insight
Leased Property or other real property in which Insight has an Insight Other
Real Property Interest and are maintained, placed and located in accordance with
the provisions of all applicable Legal Requirements, deeds, leases, licenses,
permits or other legally enforceable arrangements.



-23-



--------------------------------------------------------------------------------

5.7    Environmental.
 
(a)    To Insight’s Knowledge, except as disclosed on Schedule 5.7, the Insight
Owned Property and Insight Leased Property comply in all material respects with
and have previously been operated in compliance in all material respects with
all Environmental Laws. Insight has not, either directly or indirectly (i)
generated, stored, used, treated, handled, discharged, released or disposed of
any Hazardous Substances at, on, under, in or about, to or from or in any other
manner affecting, any Insight Owned Property or Insight Leased Property, (ii)
transported any Hazardous Substances to or from any Insight Owned Property or
Insight Leased Property or (iii) undertaken or caused to be undertaken any other
activities relating to the Insight Owned Property or Insight Leased Property,
which could reasonably give rise to any liability under any Environmental Law
and, to Insight’s Knowledge, no other present or previous owner, tenant,
occupant or user of any Insight Owned Property or Insight Leased Property or any
other Person has committed or suffered any of the foregoing. To Insight’s
Knowledge, no release of Hazardous Substances outside the Insight Owned Property
or Insight Leased Property has entered or threatens to enter any Insight Owned
Property or Insight Leased Property, nor is there any pending or threatened
Litigation based on Environmental Laws which arises from any condition of the
land adjacent to or immediately surrounding any Insight Owned Property or
Insight Leased Property. No Litigation based on Environmental Laws which relates
to any Insight Owned Property or Insight Leased Property or any operations or
conditions on it (1) has been asserted or conducted in the past with respect to,
or is currently pending against, Insight or, to Insight’s Knowledge, any other
Person or (2) to Insight’s Knowledge, is threatened or contemplated.
 
(b)    To Insight’s Knowledge, except as disclosed on Schedule 5.7, (i) no
aboveground or underground storage tanks are currently or have been located on
any Insight Owned Property or Insight Leased Property, (ii) no Insight Owned
Property or Insight Leased Property has been used at any time as a gasoline
service station or any other facility for storing, pumping, dispensing or
producing gasoline or any other petroleum products or wastes and (iii) no
building or other structure on any Insight Owned Property or Insight Leased
Property contains asbestos, asbestos-containing material or material presumed to
be asbestos-containing material under any Environmental Law.
 
(c)    Insight has provided AT&T Broadband with complete and correct copies of
(i) all studies, reports, surveys or other written materials in Insight’s
possession relating to the presence or alleged presence of Hazardous Substances
at, on, under or affecting the Insight Owned Property or Insight Leased
Property, (ii) all notices (other than general notices made by general
publication) or other materials in Insight’s possession that were received from
any Governmental Authority having the power to administer or enforce any
Environmental Laws relating to current or past ownership, use or operation of
the Insight Owned Property or Insight Leased Property or activities at the
Insight Owned Property or Insight Leased Property and (iii) all materials in
Insight’s possession relating to any Litigation or allegation by any private
third party concerning any Environmental Law.



-24-



--------------------------------------------------------------------------------

5.8    Compliance with Legal Requirements.
 
(a)    The ownership, leasing and use of the Insight Assets as they are
currently owned, leased and used and the conduct of Insight’s Cable Business and
the operation of the Insight Systems as they are currently conducted and
operated do not violate or infringe in any material respect any Legal
Requirements currently in effect (other than Legal Requirements described in
Sections 5.7, 5.8(d) and 5.13, as to which the representations and warranties
set forth in those subsections shall apply), including (i) the Communications
Act, (ii) Section 111 of the U.S. Copyright Act of 1976, and the U.S. Copyright
Office rules and regulations promulgated thereunder (the “Copyright Act”) and
(iii) all other applicable Legal Requirements relating to the construction,
maintenance, ownership and operation of the Insight Assets, the Insight Systems
and Insight’s Cable Business. Insight has received no written notice of any
violation by Insight or Insight’s Cable Business of any Legal Requirement
applicable to the operation of Insight’s Cable Business as currently conducted,
or the Insight Systems as currently operated and to Insight’s Knowledge, there
is no existing fact, circumstance or condition that could reasonably form the
basis for a finding by any Governmental Authority of any such violation.
 
(b)    Except as set forth in Schedule 5.8, a valid request for renewal has been
duly and timely filed under Section 626 of the Communications Act with the
proper Governmental Authority with respect to all Insight System Franchises that
have expired prior to or will expire within 36 months after the date of this
Agreement.
 
 
(c)    Except as set forth in Schedule 5.8, (i) no written notices or demands
have been received from the FCC, from any television station, or from any other
Person or Governmental Authority (1) challenging the right of the Insight
Systems to carry any television broadcast station or deliver the same or (2)
claiming that any Insight System has failed to carry a television broadcast
station required to be carried pursuant to the Communications Act or has failed
to carry a television broadcast station on a channel designated by such station
consistent with the requirements of the Communications Act; (ii) all necessary
Federal Aviation Administration (“FAA”) approvals have been obtained with
respect to the height and location of towers used in connection with the
operation of the Insight Systems and such towers are being operated in
compliance in all material respects with applicable FCC and FAA rules; and (iii)
Insight has received no written notice from any Governmental Authority with
respect to an intention to enforce customer service standards pursuant to the
1992 Cable Act and Insight has not agreed with any Governmental Authority to
establish customer service standards that exceed the FCC standards promulgated
pursuant to the 1992 Cable Act except as set forth in the Insight System
Franchises.
 
(d)    Notwithstanding the foregoing, to Insight’s Knowledge, each Insight
System is in compliance in all material respects with the provisions of the 1992
Cable Act as such Legal Requirements relate to the rates and other fees charged
to subscribers of Insight’s Cable Business. Insight has used reasonable good
faith efforts to establish rates charged to subscribers, effective since
September 1, 1993, that are or were allowable under the 1992 Cable Act and any
authoritative interpretation thereof now or then in effect, to the extent such
rates are or were subject to regulation



-25-



--------------------------------------------------------------------------------

at such time by any Governmental Authority, including any local franchising
authority and/or the FCC. Notwithstanding the foregoing, Insight makes no
representation or warranty that any of its rates that are not subject to rate
regulation would be allowable if such rates were subject to regulation and makes
no representation or warranty that the rates charged to subscribers would be
allowable under any rules and regulations of the FCC or any authoritative
interpretation thereof, promulgated after the Closing Date. Insight has
delivered to AT&T Broadband complete and correct copies of all FCC Forms and
other information reasonably requested by AT&T Broadband relating to rate
regulation generally or specific rates charged to subscribers with respect to
the Insight Systems. Insight has not entered into and, to Insight’s Knowledge,
is not subject to any so-called social contract or proposed resolution with the
FCC with respect to rates charged for cable television services in the Insight
Systems and is not currently negotiating or anticipating entering into or being
subject to the same. Except as set forth on Schedule 5.8, Insight has not made
any election with respect to any cost of service proceeding conducted in
accordance with Part 76.922 of Title 47 of the Code of Federal Regulations or
any similar proceeding with respect to any of the Insight Systems (a “Cost of
Service Election”). Except as otherwise described on Schedule 5.8, as of the
date of this Agreement, (i) to the Knowledge of Insight, there are no
outstanding or unresolved proceedings or investigations (other than those
affecting the cable industry generally) dealing with or otherwise affecting the
rates that any cable television system included in the Insight Systems can
charge (whether for programming, equipment, installation, service or otherwise),
(ii) no cable television system included in the Insight Systems is subject to
any currently effective order issued by a Governmental Authority that reduced
the rates that it may charge (whether for programming, equipment, installation,
service, or otherwise), (iii) no local franchising authority has been certified
by the FCC as a rate regulating authority with respect to any of the Insight
Systems and (iv) there is no unresolved complaint pending with respect to the
CPST tier (as defined by the FCC) of any Insight System and no rate order with
respect to the Insight Systems that is being appealed.
 
5.9    Patents, Trademarks and Copyrights.  Insight has deposited with the U.S.
Copyright Office all statements of account and other documents and instruments,
and has paid all royalties, supplemental royalties, fees and other sums to the
U.S. Copyright Office under the Copyright Act with respect to the business and
operations of the Insight Systems as are required to obtain, hold and maintain
the compulsory license for cable television systems prescribed in Section 111 of
the Copyright Act. To Insight’s Knowledge, there is no inquiry, claim, action or
demand pending before the U.S. Copyright Office or from any other Person which
questions the copyright filings or payments made by Insight with respect to the
Insight Systems. Insight has delivered to AT&T Broadband complete and correct
copies of all current reports and filings for the past three years, made or
filed pursuant to copyright rules and regulations with respect to Insight’s
Cable Business. Insight does not possess any patent, patent right, trademark or
copyright related to or material to the operation of the Insight Systems and
Insight is not a party to any license or royalty agreement with respect to any
such patent, patent right, trademark or copyright, except for licenses
respecting program material and obligations under the Copyright Act applicable
to cable television systems generally. The Insight Systems and Insight’s Cable
Business have been operated in such a manner so as not to violate or infringe
upon the rights, or give rise to any rightful claim of any Person for copyright,
trademark, service mark, patent or license infringement or the like.



-26-



--------------------------------------------------------------------------------

5.10    Financial Statements; Undisclosed Liabilities; Absence of Certain
Changes or Events.  Insight has delivered to AT&T Broadband complete and correct
copies of an unaudited statement of assets and liabilities for each Insight
System as of March 31, 2002 and an unaudited income and expense summary
statement for each Insight System for the year ended December 31, 2001 and the
three-month period ended March 31, 2002, including all notes and schedules
thereto, if any (all of such financial statements and notes being hereinafter
referred to as “Insight’s Financial Statements”). Insight’s Financial Statements
are in accordance with the books and records of Insight, were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, and, except as may be described therein, present fairly the
financial condition of the Insight Systems at the dates and for the periods
indicated, subject only to standard year-end adjustments and the omission of
footnotes. The unaudited statements of assets and liabilities of the Insight
Systems as of March 31, 2002 are herein called the “Insight Balance Sheet.” At
the date of the Insight Balance Sheet, Insight had no material liabilities with
respect to the Insight Systems required by GAAP to be reflected or reserved
against therein that were not fully reflected or reserved against on the Insight
Balance Sheet, other than liabilities as set forth on Schedule 5.10. Except as
set forth on Schedule 5.10, since the date of the Insight Balance Sheet through
the date of this Agreement: (x) Insight has not incurred any obligation or
liability (contingent or otherwise), except normal trade or business obligations
incurred in the ordinary course of business, the performance of which will not,
to Insight’s Knowledge, individually or in the aggregate, have a material
adverse effect on the financial condition of Insight or the results of
operations of Insight’s Cable Business; (y) there has been no material adverse
change in the Insight Assets comprising any Insight System or in the business,
condition, financial or otherwise, or liabilities of Insight’s Cable Business or
any Insight System and, to Insight’s Knowledge, no fact or condition exists or
is contemplated or threatened which would result in such a change in the future;
and (z) Insight’s Cable Business has been conducted only in the ordinary course
of business consistent with past practice. For the purpose of this Agreement,
the impact of general economic conditions (including changes in capital and
financial markets), governmental legislation and regulations and other events
which affect the cable industry as a whole in the State of Georgia or the United
States, shall not be considered in determining whether there has been a material
adverse change in the business, condition, financial or otherwise or liabilities
of Insight’s Cable Business or any Insight System or the Insight Assets.
 
5.11    Litigation.  Except as set forth in Schedule 5.11: (a) there is no
Litigation pending or, to Insight’s Knowledge, threatened, and, to Insight’s
Knowledge, there is no investigation pending or threatened, by or before any
Governmental Authority or private arbitration tribunal against Insight which, if
adversely determined, would materially adversely affect the financial condition
or operations of Insight’s Cable Business, Insight Systems, the Insight Assets
or the ability of Insight to perform its obligations under this Agreement, or
which, if adversely determined, would result in the modification, revocation,
termination, suspension or other limitation of any of the Insight System
Franchises, Insight System Licenses, Insight System Contracts or leases or other
documents evidencing the Insight Leased Property or the Insight Other Real
Property Interests; and (b) there is not in existence any Judgment requiring
Insight to take any action of any kind with respect to the Insight Assets or the
operation of the Insight Systems, or to which Insight (with respect to the
Insight



-27-



--------------------------------------------------------------------------------

Systems), the Insight Systems or the Insight Assets are subject or by which they
are bound or affected.
 
5.12    Tax Returns; Other Reports.  Insight has duly and timely filed in
correct form all federal, state, local and foreign Tax returns and other Tax
reports required to be filed by Insight, and has timely paid all Taxes which
have become due and payable, whether or not so shown on any such return or
report, the failure of which to be filed or paid could adversely affect or
result in the imposition of a Lien upon the Insight Assets or that could impose
on AT&T Broadband any transferee liability for any taxes, penalties or interest
due or to become due from Insight, except such amounts as are being contested
diligently and in good faith and are not in the aggregate material. Except as
set forth on Schedule 5.12, Insight has received no notice of, nor does Insight
have any Knowledge of, any deficiency, assessment or audit, or proposed
deficiency, assessment or audit from any taxing Governmental Authority which
could affect or result in the imposition of a Lien upon the Insight Assets.
 
5.13    Employment Matters.
 
(a)    Schedule 5.13(a) contains a complete and correct list of the names and
positions of all employees engaged by Insight or its Affiliates principally in
connection with the Insight Systems as of the date set forth on Schedule
5.13(a). Except to the extent that any noncompliance would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the Insight Systems, Insight and its Affiliates have, with respect to the
Insight Systems, complied in all material respects with all applicable Legal
Requirements relating to the employment of labor, including, the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et seq. (“WARN”),
ERISA, continuation coverage requirements with respect to group health plans and
those relating to wages, hours, collective bargaining, unemployment insurance,
worker’s compensation, equal employment opportunity, age, sex, race and
disability discrimination, occupational safety, immigration control and the
payment and withholding of Taxes. Except as set forth in Schedule 5.13(a), to
Insight’s Knowledge, there are no current or threatened investigations relating
to the classification of independent contractors engaged by Insight or its
Affiliates principally in connection with the Insight Systems.
 
(b)    For purposes of this Agreement, “Insight Plans” means each employee
benefit plan (as defined in Section 3(3) of ERISA) or any multi-employer plan
(as defined in Section 3(37) of ERISA) which is sponsored or maintained by
Insight or its Affiliates or to which Insight or its Affiliates contributes, and
which benefits Insight employees. The Insight Plans in which any employee of the
Insight Systems participates are set forth on Schedule 5.13. Except to the
extent that any violation would not reasonably be expected to have a material
adverse effect on the Insight Systems, none of Insight, none of its ERISA
Affiliates, and none of the Insight Plans other than a multiemployer plan (as
defined in Section 3(37) of ERISA), or to the Knowledge of Insight or any of its
ERISA Affiliates, any Insight Plan that is a multiemployer plan (as defined in
Section 3(37) of ERISA), is in material violation of any provision of the Code
or ERISA. Each Insight Plan which is intended to qualify under Section 401(a) of
the Code is the subject of a favorable determination



-28-



--------------------------------------------------------------------------------

letter, and each such Insight Plan has been operated in material compliance with
all applicable requirements under the Code. No material “reportable event”
(described in Sections 4043(c)(1), (2), (3), (5), (6), (7), (10) and (13) of
ERISA), non-exempt “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code), “accumulated funding deficiency” (as defined in
Section 302 of ERISA), or “withdrawal liability” (as determined under Section
4201 et seq. of ERISA) has occurred or exists and is continuing with respect to
any Insight Plan other than a multiemployer plan (as defined in Section 3(37) of
ERISA), or to the Knowledge of Insight, any Insight Plan that is a multiemployer
plan (as defined in Section 3(37) of ERISA in which any employee of the Insight
System participates). After the Closing, neither AT&T Broadband nor any of its
Affiliates will be required, under ERISA, the Code, any collective bargaining
agreement or this Agreement, to establish, maintain or continue any Insight Plan
currently maintained by Insight or any of its Affiliates.
 
(c)    Except as set forth on Schedule 5.13, (i) there are no collective
bargaining agreements applicable to any Person employed by Insight or its
Affiliates principally in connection with the Insight Systems; (ii) neither
Insight nor its Affiliates has any duty to and neither has agreed to bargain
with any labor organization with respect to any such Person and (iii) there are
not pending any unfair labor practice charges against Insight or its Affiliates
with respect to any such Person, any demand for recognition or any other effort
of or request or demand from a labor organization for representative status with
respect to any Person employed by Insight or its Affiliates principally in
connection with the Insight Systems now or, to the Knowledge of Insight and its
Affiliates, within the last one year and (iv) there are not currently pending or
threatened nor, to the Knowledge of Insight and its Affiliates, have there been
within the last one year any strikes, picketing, work slow downs or other labor
disputes involving or relating to employees of the Insight Systems. Except as
described on Schedule 5.13, neither Insight nor its Affiliates has any
employment agreements, either written or oral, except for oral contracts
terminable at will without penalty, with any employee of the Insight Systems and
none of the employment agreements listed on Schedule 5.13 requires Insight or
its Affiliates or will require AT&T Broadband or its Affiliates to employ any
Person after the Closing.
 
(d)    The following documents and records will be located at one of the Insight
System offices included in the Insight Assets on the Closing Date: Forms 395A
for calendar years 1996 through 2001, all correspondence to and from the FCC
regarding such 395A reports, proof of EEO certification for calendar years 1994
through 2001, and OSHA 200 logs and loss runs for calendar years 2001 and 2002
(through the most recent practicable date).
 
5.14    Accounts Receivable.  Insight’s accounts receivable for its Cable
Business are actual and bona fide receivables representing obligations for the
total dollar amount of such receivables, as shown on the books of Insight, that
resulted from the regular course of Insight’s Cable Business. Such receivables
are subject to no offset or reduction of any nature, except for a reserve for
uncollectible amounts consistent with the reserve established by Insight in
Insight’s Financial Statements and those credits or reductions to such accounts
made in the ordinary course of business.
 



-29-



--------------------------------------------------------------------------------

5.15    Finders and Brokers.  Insight has not employed any financial advisor,
broker or finder or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement for which AT&T Broadband could be
liable.
 
5.16    Transactions With Affiliates.  Except to the extent set forth on
Schedule 5.16 or included in the Insight Excluded Assets and except with respect
to customary corporate overhead services provided by the corporate, division or
regional offices of Insight or Insight LP and management services provided by
Insight LP under the Amended and Restated Management Agreement, dated October 1,
1999, as amended (the “Management Agreement”), with respect to the Insight
Systems between Insight and Insight LP, Insight is not a party to any material
business arrangement or business relationship with any of its Affiliates that
affects the Insight Systems, and none of its Affiliates owns any property or
right, tangible or intangible, that is used principally in the business or
operations of the Insight Systems.
 
 
SECTION 6.    AT&T BROADBAND’S REPRESENTATIONS AND WARRANTIES
 
AT&T Broadband represents and warrants to Insight, as of the date of this
Agreement (or, if a different date is specified in this Section 6 or in AT&T
Broadband’s Schedules, as of such specified date) as follows; provided that AT&T
Broadband makes no representation or warranty with respect to, and will not be
deemed to be in breach of any representation or warranty set forth in this
Section 6 relating to, any matter for which Insight LP or any of its employees
or agents is or was responsible pursuant to the terms of the Consulting
Agreement (or that was otherwise caused by the acts or omissions of Insight LP
or its employees or agents) or of which Insight has or had Knowledge or Insight
LP or any of its employees or agents has or had knowledge as of the date of this
Agreement in connection with Insight LP’s management of the AT&T Systems:
 
6.1    Organization and Qualification of AT&T Broadband.  AT&T Broadband is a
general partnership which has been duly formed under the laws of the State of
California and has all requisite partnership power and authority to own, lease
and use the AT&T Assets owned, leased or used by it and to conduct the AT&T
Cable Business as it is currently conducted.
 
6.2    Authority and Validity.  AT&T Broadband has all requisite partnership
power and authority to execute and deliver, to perform its obligations under,
and to consummate the transactions contemplated by, this Agreement and the
Transaction Documents to which it is a party. The execution and delivery by AT&T
Broadband, the performance by AT&T Broadband under, and the consummation by AT&T
Broadband of the transactions contemplated by, this Agreement and the
Transaction Documents to which it is a party have been duly and validly
authorized by all required partnership action by or on behalf of AT&T Broadband.
This Agreement has been, and when executed and delivered by AT&T Broadband the
Transaction Documents will be, duly and validly executed and delivered by AT&T
Broadband and the valid and binding obligations of AT&T Broadband, enforceable
against AT&T Broadband in accordance with their terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws



-30-



--------------------------------------------------------------------------------

now or hereafter in effect relating to the enforcement of creditors’ rights
generally or by principles governing the availability of equitable remedies.
 
6.3    No Conflict; Required Consents.  Except for, and subject to receipt of,
the AT&T Required Consents, all of which are listed on Schedule 6.3, the Insight
Required Consents, and the other Required Consents, and the notification and
expiration or earlier termination of the waiting period under the HSR Act, the
execution and delivery by AT&T Broadband, the performance of AT&T Broadband
under, and the consummation of the transactions contemplated by, this Agreement
and the Transaction Documents to which it is a party do not and will not: (a)
conflict with or violate any provision of AT&T Broadband’s partnership
agreement; (b) violate any provision of any Legal Requirement; (c) require any
consent, approval or authorization of, or filing of any certificate, notice,
application, report or other document with, any Governmental Authority or other
Person; or (d) (i) conflict with, violate, result in a breach of or constitute a
default under (without regard to requirements of notice, lapse of time or
elections of other Persons or any combination thereof), (ii) permit or result in
the termination, suspension or modification of, (iii) result in the acceleration
of (or give any Person the right to accelerate) the performance of AT&T
Broadband under, (iv) result in the creation or imposition of any Lien under any
other instrument or agreement to which AT&T Broadband or its Affiliates is
individually a party or by which AT&T Broadband or any of its assets is bound or
affected (other than agreements included in the AT&T Assets), except for
purposes of clauses (c) and (d) such consents, approvals, authorizations and
filings that, if not obtained or made, would not, and such violations,
conflicts, breaches, defaults, terminations, suspensions, modifications and
accelerations as would not, individually or in the aggregate, have a material
adverse effect on any AT&T System, AT&T’s Cable Business or on the ability of
AT&T Broadband to perform its obligations under this Agreement or the
Transaction Documents to which AT&T Broadband is a party.
 
6.4    Assets.  AT&T Broadband has good and valid title to (or, in the case of
Assets that are leased, valid leasehold interests in) the AT&T Assets. The AT&T
Assets are free and clear of all Liens, except (i) Permitted Liens and (ii)
Liens described on Schedule 6.4, all of which Liens on Schedule 6.4 will be
terminated, released or, in the case of the rights of first refusal listed on
Schedule 6.4, waived, as appropriate, at or prior to the Closing.
 
6.5    Litigation.  Except as set forth in Schedule 6.5: (a) there is no
Litigation pending or, to AT&T Broadband’s Knowledge, threatened, and, to AT&T
Broadband’s Knowledge, there is no investigation pending or threatened, by or
before any Governmental Authority or private arbitration tribunal against AT&T
Broadband which, if adversely determined, would materially adversely affect (i)
the financial condition or operations of the AT&T Cable Business, the AT&T
Systems, the AT&T Assets or (ii) the ability of AT&T Broadband to perform its
obligations under this Agreement, or which, if adversely determined, would
result in the modification, revocation, termination, suspension or other
limitation of any of the AT&T System Franchises, AT&T System Licenses, AT&T
System Contracts or leases or other documents evidencing the AT&T Leased
Property or the AT&T Other Real Property Interests; and (b) there is not in
existence any Judgment requiring AT&T Broadband to take any action of any kind
with respect to the AT&T Assets or the operation of the AT&T Systems,



-31-



--------------------------------------------------------------------------------

or to which AT&T Broadband (with respect to the AT&T Systems), the AT&T Systems
or the AT&T Assets are subject or by which they are bound or affected.
 
6.6    Finders and Brokers.  AT&T Broadband has not employed any financial
advisor, broker or finder or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement for which Insight could be liable.
 
6.7    Systems.  AT&T Broadband has delivered to Insight a true and complete
copy of (i) the Asset Exchange Agreement, dated as of April 20, 1999 among AT&T
Broadband, Charter Communications, LLC, Charter Communications Properties, LLC,
and Marcus Cable Associates, L.L.C. (collectively, “Charter”) and the Amendment
to Asset Exchange Agreement, dated as of October 1, 1999 among AT&T Broadband
and Charter, pursuant to which AT&T Broadband acquired the AT&T Systems from
Charter, as filed by Charter or its Affiliates with the Securities and Exchange
Commission and (ii) the Amended and Restated Common Agreement dated June 29,
1999 among AT&T Broadband, Charter and various other parties, in each case
including a true and complete copy of the disclosure schedules to such
agreements delivered to AT&T Broadband in connection therewith that relate to
the AT&T Systems except for Schedule, 3.1.1-B, 5.10, 5.11. 5.14, 5.18, 7.2,
7.2.4, 7.2-B, 7.3, 7.20.1(b)-B, and 7.20.1.(c)-B to the Asset Exchange
Agreement. AT&T Broadband has not entered into any AT&T System Franchise, AT&T
System License, AT&T System Contract or any other material agreement with
respect to the AT&T Systems that is not listed on the Schedules prepared by
Insight (other than any of the foregoing that Insight LP has entered into or
incurred on behalf of the AT&T Systems). AT&T Broadband has delivered to Insight
LP, as manager, true and complete copies of all notices and other correspondence
that AT&T Broadband has received from any Governmental Authority, AT&T System
Contract party or other Person that relates to the AT&T Systems (other than any
of the foregoing that AT&T Broadband reasonably believes was also delivered
directly to Insight LP). There are no employees, former employees, independent
contractors or former independent contractors engaged or previously engaged by
AT&T Broadband or its Affiliates to perform services exclusively with respect to
the AT&T Systems. The AT&T Assumed Obligations and Liabilities do not include
any employee-related obligations or liabilities as the owner of the AT&T Systems
that Insight LP did not already assume pursuant to the terms of the Consulting
Agreement. None of AT&T Broadband’s Affiliates owns any property or right that
is used principally in the business or operations of the AT&T Systems (other
than AT&T Excluded Assets). Since the date of AT&T Broadband’s acquisition of
the AT&T Systems: (a) no proceedings or investigations (other than those
affecting the cable industry generally) dealing with or otherwise affecting the
rates or late fees that any of the AT&T Systems can charge (whether for
programming, equipment, installation, service or otherwise) have been instituted
against AT&T Broadband or any Affiliate of AT&T Broadband and are still
outstanding or in effect; (b) except for the Order adopted May 6, 2002, by the
Federal Communications Commission, File No. EB-02-TC-035, In the Matter of
Charter Communications Complaint Regarding Cable Programming Services Tier Rates
and Refund Plan, no Governmental Authority has issued a currently effective
order in a proceeding to which AT&T Broadband or any Affiliate of AT&T Broadband
was a party that reduced the rates or late fees that AT&T Broadband may charge
with respect to the AT&T Systems



-32-



--------------------------------------------------------------------------------

(whether for programming, equipment, installation, service or otherwise) or
requires any rate refund or credit, penalty and/or interest payment be made by
AT&T Broadband or its Affiliates with respect to the AT&T Systems; and (c) AT&T
Broadband has not entered into and, to AT&T Broadband’s Knowledge, is not
subject to any so-called social contract or other rate agreement with the FCC or
any local franchising authority with respect to the rates or late fees that may
be charged for television services in the AT&T Systems (whether for programming,
equipment, installation, service or otherwise) which would limit or specify the
rates or late fees that may be charged for cable television services provided by
the AT&T Systems (whether for programming, equipment, installation, service or
otherwise) following the Closing and is not currently negotiating or
anticipating entering into or being subject to any new social contract or other
rate agreement with respect to the AT&T Systems.
 
 
SECTION 7.    ADDITIONAL COVENANTS
 
7.1    Access to Premises and Records.  Between the date of this Agreement and
the Closing Date each of AT&T Broadband and Insight will give to the other and
its representatives full access during normal business hours to all the premises
and books and records of its Cable Business and to all its Assets and Systems’
personnel and will furnish to the other and its representatives all such
documents, financial information and other information regarding its Cable
Business and its Assets as the other from time to time reasonably may request,
including the employment records described in Section 7.3; provided that no
investigation by AT&T Broadband or Insight will affect or limit the scope of any
of the representations, warranties, covenants and indemnities of the other party
in this Agreement or in any Transaction Document or limit such party’s liability
for breach of any of the foregoing.
 
7.2    Continuity and Maintenance of Operations; Certain Deliveries and
Notices.  Between the date of this Agreement and the Closing:
 
(a)    Insight will conduct its Cable Business and operate its Systems only in
the usual, regular and ordinary course and consistent with past practices,
including continuing to make ordinary marketing, advertising and promotional
expenditures, and, to the extent consistent with such conduct and operation,
will use its commercially reasonable efforts to (i) preserve its current
business intact in all material respects, including preserving existing
relationships with franchising authorities, suppliers, customers and others
having business dealings with its Systems, and (ii) keep available the services
of its employees and agents providing services in connection with the Cable
Business but will be under no obligation to incur cost to do so (other than
employee salaries and similar costs);
 
(b)    Insight will maintain its Assets in good repair, order and condition,
ordinary wear and tear excepted; will maintain equipment and inventory for its
Systems at not less than normal historical levels consistent with past
practices; will maintain in full force and effect policies of insurance with
respect to its Cable Business consistent with past practices; and will maintain
its books, records and accounts with respect to its Assets and the operation of
its Systems in the usual, regular and ordinary manner on a basis consistent with
past practices;



-33-



--------------------------------------------------------------------------------

(c)    Except with respect to Insight Excluded Assets, Insight will not (i)
modify, terminate, renew, suspend, abrogate or enter into any Insight System
Contract or other instrument that would be included in Insight’s Assets, other
than in the ordinary course of business provided that AT&T Broadband’s consent,
not to be unreasonably withheld or delayed, will be required to modify,
terminate, renew, suspend, abrogate or enter into any retransmission consent or
programming agreement, any Insight System Franchise, any lease or document
evidencing Insight Leased Property or any other agreement that contemplates
payments to or by Insight in any 12-month period exceeding $25,000 individually
or $150,000 in the aggregate; (ii) take or omit to take any action that would
result in the condition set forth in Section 8.2(a) not being satisfied at any
time prior to the Closing; (iii) engage in any marketing, subscriber
installation, disconnection or collection practices other than in the ordinary
course of business consistent with its past practices; (iv) make any Cost of
Service Election; (v) enter into any agreement with or commitment to any
competitive access providers with respect to any Insight System; (vi) sell,
transfer or assign any portion of its Assets other than sales in the ordinary
course of business and assets sold or disposed of and replaced by other assets
of comparable utility and value or permit the creation of a Lien, other than a
Permitted Lien, on any Asset; (vii) engage in any hiring or employee
compensation practices (including severance plans or policies) that are
inconsistent with past practices except for changes in such practices
implemented by Insight and its Affiliates on a company-wide basis (and it being
agreed that such party will give prompt notice to the other party of any such
changes); or (viii) take any actions that would cause the transactions
contemplated hereby to fail to qualify as like-kind exchanges under Section 1031
of the Code;
 
(d)    Insight will promptly deliver to AT&T Broadband true and complete copies
of all quarterly financial statements and all monthly and quarterly operating
reports with respect to the operation of the Insight Cable Business prepared in
the ordinary course of business by or for such party at any time from the date
of this Agreement until the Closing;
 
(e)    Insight will give or cause to be given to AT&T Broadband and its counsel,
accountants and other representatives, as soon as reasonably possible but in any
event prior to the date of submission to the appropriate Governmental Authority,
copies of all FCC Forms 1200, 1205, 1210, 1215, 1220, 1225, 1235 and 1240 or any
other FCC forms required to be filed with any Governmental Authority under the
1992 Cable Act with respect to rates and prepared with respect to any of
Insight’s Systems, such forms to be reasonably satisfactory in form and
substance to AT&T Broadband;
 
(f)    Insight will duly and timely file a valid notice of renewal under Section
626 of the Cable Act with the appropriate Governmental Authority with respect to
any Insight System Franchise that will expire within 36 months after any date
between the date of this Agreement and the Closing Date;
 
(g)    Insight will promptly notify AT&T Broadband of any fact, circumstance,
event or action by it or otherwise (i) which if known at the date of this
Agreement would have been



-34-



--------------------------------------------------------------------------------

required to be disclosed by it in or pursuant to this Agreement or (ii) the
existence, occurrence or taking of which would result in the condition set forth
in Section 8.2(a) not being satisfied at any time prior to the Closing, and,
with respect to clause (ii), will use its commercially reasonable efforts to
remedy the same, subject to Section 12.16;
 
(h)    Insight will consult AT&T Broadband prior to decreasing or increasing the
rate charged for any level of Basic Services, Expanded Basic Services or Pay TV
for the Insight Systems and prior to adding, deleting, retiering or repackaging
any programming services for the Insight Systems; provided that AT&T Broadband’s
consent is not required for any such action.
 
(i)    AT&T Broadband agrees that it will allow Insight LP to operate the AT&T
Systems in the ordinary course and consistent with past practices in accordance
with the terms of the Consulting Agreement;
 
(j)    AT&T Broadband agrees that it will continue to operate the AT&T Systems
in the ordinary course and consistent with past practices in accordance with the
terms of the Consulting Agreement;
 
(k)    AT&T Broadband will promptly notify Insight of any fact, circumstance,
event or action by it or otherwise (i) which if known at the date of this
Agreement would have been required to be disclosed by AT&T Broadband in or
pursuant to this Agreement or (ii) the existence, occurrence or taking of which
would result in the condition set forth in Section 8.1(a) not being satisfied at
any time prior to the Closing, and, with respect to clause (ii), will use its
commercially reasonable efforts to remedy the same, subject to Section 12.16;
and
 
(l)    AT&T Broadband will not take any actions that would cause the
transactions contemplated hereby to fail to qualify as like-kind exchanges under
Section 1031 of the Code.
 
7.3    Employees.



-35-



--------------------------------------------------------------------------------

(a)    AT&T Broadband may, but shall have no obligation to, employ or offer
employment to all employees of Insight’s Cable Business. Within fifteen (15)
days after the date of this Agreement, Insight shall provide AT&T Broadband a
list of all employees of Insight Systems by work location as of a recent date,
showing the original hire date, then-current positions and rates of
compensation, rate type (hourly or salary) and scheduled hours per week, whether
the employee is subject to an employment agreement, a collective bargaining
agreement or represented by a labor organization and indicating which of such
employees such party desires to retain as its employees (the “Retained
Employees”). Such list shall be updated as necessary to reflect new hires or
other personnel changes. Within forty-five (45) days after receipt of such list,
or such other date as the parties may agree, AT&T Broadband will provide in
writing a list of employees that AT&T Broadband or its Affiliates may desire to
employ following the Closing Time (subject only to the evaluations and return to
active service conditions permitted by this Section 7.3), which list shall not
include any Retained Employees. Insight agrees and shall cause Insight’s
Affiliates, to cooperate in all reasonable respects with AT&T Broadband to allow
AT&T Broadband or AT&T Broadband’s Affiliates to evaluate the employees of
Insight’s Cable Business to make hiring decisions. In this regard, AT&T
Broadband shall have the opportunity to make such appropriate prehire
investigation of the employees of Insight’s Cable Business, as it deems
necessary, including the right to review personnel files, which shall include
attendance and discipline records and performance evaluations, and the right to
interview such employees during normal working hours so long as such interviews
are conducted after notice to Insight and do not unreasonably interfere with
Insight’s operations and such investigations and interviews do not violate any
law or contract. Except as otherwise required by law, all employment offers
shall include base compensation at least equal to the employee’s rate of base
compensation as of the Closing Time. AT&T Broadband may, if it wishes, condition
any offer of employment upon the employee’s being an active employee at Closing,
performance and conduct remaining at a satisfactory level or above through the
Closing Time, passing a pre-employment drug screening test, the completion of a
satisfactory background check and, if the employee is on Approved Leave of
Absence at the Closing Time (the “Employees on Leave Status”), upon the
employees’ return to full-time active service (with or without reasonable
accommodations requirements) within twelve (12) weeks after the Closing Time or,
if earlier, on the first Business Day following expiration of the employees’
Approved Leave of Absence. For purposes of this Agreement, employees on
“Approved Leave of Absence” means employees absent from work at the Closing Time
and unable to perform their regular job duties by reason of illness or injury
under approved plans or policies of the employer (other than employee’s absence
for less than seven (7) calendar days due to short term illness or injury not
requiring written approval by the employer) or otherwise absent from work under
approved or unpaid leave policies of the employer. AT&T Broadband shall bear the
expense of such examination but Insight shall, upon reasonable notice, cooperate
in the scheduling of such examinations so long as the examinations do not
unreasonably interfere with the Insight’s operations. The selection of employees
will be made at the sole and absolute discretion of AT&T Broadband. As of the
Closing Date, AT&T Broadband shall have no obligation to Insight, its Affiliates
or Insight’s employees, with regard to any Insight employee AT&T Broadband has
determined not to hire. As of the Closing Date, Insight shall, and shall cause
its appropriate Affiliates to, terminate the employment of all employees of
Insight that are employed in connection with the Insight Systems (“System
Employees”) that become employees of AT&T



-36-



--------------------------------------------------------------------------------

Broadband as of the Closing Date (“Hired Employees”). Notwithstanding any of the
foregoing, from the date hereof until Closing, AT&T Broadband will not solicit
any System Employee for employment prior to Closing (other than through general
advertisements), without the written consent of Insight.
 
(2)    Insight shall be responsible for and shall cause to be discharged and
satisfied in full all amounts due and owing to each System Employee as of the
Closing (whether or not such employees are hired by AT&T Broadband as of or
after the Closing) with respect to and in accordance with the terms of all
compensation plans or Insight Plans, including without limitation, any
compensation including salaries, commissions, deferred compensation, severance
(if applicable), insurance, pension, profit sharing, disability payment,
medical, sick pay, holiday, accrued and unused vacation or paid time off (PTO)
in excess of the amount AT&T Broadband assumes pursuant to Section 7.3(d),
payments under any incentive compensation or bonus agreement, in each case,
which has accrued prior to the Closing Date and other compensation or benefits
to which they are entitled for periods prior to the Closing Date (including, for
employees on Approved Leave of Absence, such amounts accrued through the date of
their termination by Insight, or its appropriate Affiliate, or their employment
by AT&T Broadband, or its appropriate Affiliate, as set forth in this Section
7.3). Insight shall satisfy any legal obligation with respect to continuation of
group health coverage required pursuant to Section 4980B of the Code or Section
601, et seq., of ERISA and shall specifically retain any and all liablity for
such continuation coverage for any System Employee who does not become employed
by AT&T Broadband pursuant to this Agreement and any former employee of Insight
whose employment with Insight terminated at any time prior to the Closing Date.
Any liability under WARN with regard to any employee terminated on or prior to
the Closing Date, or not hired by AT&T Broadband on or after the Closing Date,
shall, as a matter of contract between the parties, be the responsibility of
Insight or Insight’s Affiliates. AT&T Broadband and its Affiliates shall
cooperate with Insight and Insight’s Affiliates, if requested, in the giving of
WARN notices on behalf of Insight.
 
(3)    AT&T Broadband will not have or assume any obligation or liability under
or in connection with any Insight Plan of Insight or any Affiliate of Insight.
In regard to any Employee on an Approved Leave of Absence, the responsibility
for benefit coverage of such employee, and liability for payment of benefits,
shall remain that of Insight, or the appropriate Affiliate of Insight, until
such employee becomes an employee of AT&T Broadband or its appropriate
Affiliate. For purposes of this Agreement, the following claims and liabilities
shall be deemed to be incurred as follows: (i) medical, dental and/or
prescription drug benefits upon the rendering of the medical, dental, pharmacy
or other services giving rise to the obligation to pay such benefits, except
with respect to such benefits provided in connection with a continuous period of
hospitalization, which shall be deemed to be incurred at the time of admission
to the hospital, (ii) life, accidental death and dismemberment and business
travel accident insurance benefits and workers’ compensation benefits, upon the
occurrence of the event giving rise to such benefits; and (iii) salary
continuation or other short-term disability benefits, or long-term disability,
upon commencement of the disability giving rise to such benefit.



-37-



--------------------------------------------------------------------------------

(4    Notwithstanding anything to the contrary herein, AT&T Broadband or an
Affiliate of AT&T Broadband shall (i) upon receipt of a schedule showing the
vacation balances and value of such balances of each Hired Employee, which
schedule shall be delivered by Insight within 10 days after the Closing Date,
credit each Hired Employee the lesser of the amount of vacation accrued and
unused by him or her as an employee of Insight through and including the Closing
Time or the amount of accrued vacation permitted to be accrued by similarly
situated employees of AT&T Broadband in accordance with AT&T Broadband’s
standard practices (to a maximum of four weeks) accrued and unused by him or her
as an employee of Insight through and including the Closing Time; provided,
however, that if any Hired Employee has accrued vacation time in excess of the
amount credited by AT&T Broadband, then Insight shall pay to such employee the
amount of such excess and AT&T Broadband shall not assume any liability or
obligation in respect of such excess; (ii) give each Hired Employee credit for
such employee’s past service with Insight or its Affiliates as of the Closing
Time as reflected on the list required by Section 7.3(a) (“Past Service”)
(including past service with any prior owner or operator of such party to the
extent such Hired Employee previously received credit for such service) for
purposes of eligibility to participate in AT&T Broadband’s employee welfare
benefit (including medical, dental, flexible spending accounts, accident, life
insurance plans and programs, disability plans, and other employee welfare
benefits) plans (the “AT&T Broadband Welfare Plans”) that are generally
available to other similarly situated employees of AT&T Broadband and their
dependents; (iii) give each Hired Employee credit for his or her Past Service
for purposes of participation and vesting under AT&T Broadband’s 401(k) plan.
pension plan (but not for purposes of benefit accrual under any such plan),
savings plan, profit-sharing and participation, but not vesting, in other stock
plans that are generally available to other similarly situated employees of AT&T
Broadband; (iv) give each Hired Employee credit for such employee’s Past Service
for any waiting periods under the AT&T Broadband Welfare Plans that are
generally applicable to other similarly situated employees of AT&T Broadband,
and not subject any Hired Employees to any limitations on benefits for any
preexisting conditions or requirements for evidence of insurability provided
that the treatment is covered or level of benefit is available under the AT&T
Broadband Welfare Plans; (v) credit each Hired Employee under any group health
plans for any deductible and out of pocket expenses and similar limits
applicable and previously met by a Hired Employee as of the Closing Time under
Insight’s or its Affiliates’ group health plans for the plan year in which the
transfer of employment occurs; and (vi) provide the Hired Employees as of the
Closing Time with employee benefits and compensation no less favorable in the
aggregate than those employee benefits and compensation that are generally
applicable to other similarly situated employees of AT&T Broadband.
Notwithstanding anything set forth in Section 7.3(d), AT&T Broadband shall have
no obligation to employees of the Insight’s Cable Business who are Employees on
Leave Status until they become employees of AT&T Broadband pursuant to Section
7.3(a) hereof.
 
(5    If AT&T Broadband discharges without Cause within 120 days after the
Closing any Hired Employee, then (1) AT&T Broadband shall pay cash severance
benefits to such Hired Employee in accordance with Insight’s severance benefit
plan based on the terms of such plan as in effect as of the Closing Time and
delivered to AT&T Broadband at or prior to the Closing Time and (2) AT&T
Broadband shall give such Hired Employee any non-cash severance benefits
available to similarly situated employees of AT&T Broadband, and shall in



-38-



--------------------------------------------------------------------------------

each case count the period of such Hired Employee’s employment with Insight or
its Affiliates and with AT&T Broadband or its Affiliates for purposes of
calculating severance benefits due to the Hired Employee pursuant to this
sentence. Following such 120 day period, such Hired Employee shall be covered
under the AT&T Broadband’s severance benefit plan counting the period of
employment with Insight or its Affiliates and AT&T Broadband or its Affiliates
for purposes of calculating benefits under such plan. For purposes of this
Section 7.3(e), “Cause” shall mean:
 
1)    conviction (including a plea of guilty or nolo contendere) of a crime
involving theft, fraud, dishonesty or moral turpitude;
 
2)    intentional or grossly negligent disclosure of confidential or trade
secret information of AT&T Broadband or any of its Affiliates to anyone who is
not entitled to receive such information;
 
3)    gross omission or gross dereliction of any statutory or common law duty of
loyalty to AT&T Broadband or any of its Affiliates;
 
4)    willful violation of AT&T Broadband’s code of conduct or other written
policies and procedures;
 
5)    repeated failure to carry out the duties of the employee’s position
despite specific instruction to do so; or
 
6)    such other matters consistent with AT&T Broadband’s employment policies,
procedures or agreements applicable to AT&T Broadband employees who are
similarly situated to the discharged Hired Employee.
 
(6    If Insight has, or acquires, a duty to bargain with any labor organization
with respect to employees of its Cable Business, then Insight will (i) give
prompt written notice of such development to AT&T Broadband and (ii) not,
without AT&T Broadband’s written consent, enter into any Contract with such
labor organization that purports to bind AT&T Broadband, including any successor
clause or other clause that would have this purpose or effect.
 
(7    Nothing in this Section 7.3 or elsewhere in this Agreement shall be deemed
to make any employee of Insight or its Affiliates a third party beneficiary of
this Agreement.
 
7.4    Leased Vehicles.  Each of AT&T Broadband and Insight will pay the
remaining balances on any leases for vehicles included in its Tangible Personal
Property and will deliver valid and good title to such vehicles free and clear
of all Liens (other than Permitted Liens) to the other party at the Closing.



-39-



--------------------------------------------------------------------------------

7.5    Required Consents; Franchise Renewal.
 
(a)    Insight will review the AT&T Assets and will prepare a true and accurate
list of the Required Consents (other than the AT&T Required Consents) as of the
date of this Agreement, which will be set forth at Schedule 7.5(a). During the
period of time commencing on the date of this Agreement and ending on the
Closing Date, Insight will promptly inform AT&T Broadband of any additions,
deletions or modifications to Schedule 7.5(a) as Insight becomes aware of them.
Insight will not be liable to AT&T Broadband for any failure to list a Required
Consent or failure to obtain an unlisted Required Consent unless such failure
constitutes gross negligence, willful misconduct or willful breach by Insight.
AT&T Broadband will not be liable to Insight with respect to the omission of a
Required Consent on said Schedule 7.5(a), provided that if such omission becomes
known to either of the parties to this Agreement, such party agrees to promptly
notify the other party thereof and AT&T Broadband agrees to take such actions
with respect to such Required Consent as is required on its part pursuant to
this Section 7.5. Without limiting the generality of the foregoing, Insight also
will not be liable to AT&T Broadband for any failure to list a Required Consent
or failure to obtain an unlisted Required Consent if Insight is not aware of the
existence of an agreement that gives rise to such Required Consent.
 
(b)    Insight will use its commercially reasonable efforts to obtain in writing
as promptly as possible, all of the Required Consents (other than the AT&T
Required Consents) and all of the Insight Required Consents, in each case in
form and substance reasonably satisfactory to Insight and AT&T Broadband, and
will deliver to AT&T Broadband copies of such Required Consents and Insight
Required Consents promptly after they are obtained by Insight; provided however
that Insight will afford AT&T Broadband the opportunity to review, approve and
revise the form of Required Consent and Insight Required Consent prior to
delivery to the party whose consent is sought. All out-of-pocket expenses
incurred by Insight in obtaining the Required Consents will be borne by AT&T
Broadband; provided, that Insight shall obtain AT&T Broadband’s authorization to
incur such expenses to the extent they exceed $10,000 in the aggregate. All
expenses incurred by Insight in obtaining the Insight Required Consents will be
borne by Insight. AT&T Broadband will use its commercially reasonable efforts to
obtain in writing as promptly as possible at its expense, all of the AT&T
Required Consents, in form and substance reasonably satisfactory to Insight and
AT&T Broadband, and will deliver to Insight copies of such Required Consents
promptly after they are obtained by AT&T Broadband; provided however that AT&T
Broadband will afford Insight the opportunity to review, approve and revise the
form of AT&T Required Consent prior to delivery to the party whose consent is
sought.
 
(c)    Each party will cooperate with the other party in its efforts to obtain
the Insight Required Consents, AT&T Required Consents or Required Consents, as
applicable, but neither party will be required to accept or agree or accede to
any condition to transfer of any Asset, or any modifications or amendments to
any of the System Franchises, System Licenses, System Contracts or leases or
documents evidencing Leased Property or Other Real Property Interests of the
other party’s Cable Business that, in either case, would make, or are reasonably
likely to make, the underlying instrument materially more onerous in any respect
or that would materially reduce, or are



-40-



--------------------------------------------------------------------------------

reasonably likely to materially reduce, the benefits available under the
instrument in respect of which the consent relates.
 
(d)    As soon as practicable after the date of this Agreement, but in any event
no later than 20 days after the date of this Agreement, the parties will
cooperate with each other to complete, execute and deliver to the appropriate
Governmental Authority, a request for such Governmental Authority’s consent to
transfer each System Franchise as to which such consent is required. In the case
of the Insight System Franchises, such request will include a request that the
Governmental Authority extend any period designated in the Insight System
Franchise for the completion of any required upgrade or rebuild, to a period
that ends no sooner than (i) the date by which Upgrade can be completed in
accordance with the AT&T Specifications, as agreed upon by AT&T Broadband and
Insight or (ii) if the parties are unable to agree on such date, June 1, 2003.
 
(e)    Notwithstanding Sections 7.5(b) and 7.5(c), neither party will have any
further obligation to obtain AT&T Required Consents, Insight Required Consents
or Required Consents, as applicable: (i) with respect to license agreements
relating to pole attachments where the licensing party will not, after the
assigning party’s exercise of commercially reasonable efforts, consent to an
assignment of such license agreement but requires that the proposed assignee
enter into a new agreement with such licensing authority, in which case the
proposed assignee shall use its commercially reasonable efforts to enter into
such agreement prior to the Closing or as soon as practicable thereafter and the
party to the license agreement will cooperate with and assist the other party in
obtaining such agreements; provided however that the proposed assignee’s
commercially reasonable efforts shall not require it to take any action of the
type that such party is not required to take pursuant to this Section 7.5; and
(ii) for any business radio license which such party reasonably expects can be
obtained within 120 days after the Closing and so long as a temporary
authorization is available to the other party under FCC rules with respect
thereto.
 
(f)    Prior to Closing, each party will provide all cooperation reasonably
requested by the other party in its efforts to obtain renewals and/or extensions
of any System Franchise.
 
7.6    Title Commitments and Surveys.    With respect to the real property that
it is acquiring, within 45 days after the date of this Agreement, AT&T Broadband
may obtain, at its own expense, (a) current commitments to issue title insurance
policies (“Title Commitments”), committing to insure fee simple title in AT&T
Broadband to each parcel of the Insight Owned Property and easements that
provide access to such Insight Owned Property included in the Insight Assets to
be acquired by AT&T Broadband, subject only to Permitted Liens, and (b) surveys
of each parcel of Owned Property in such form as is necessary to obtain the
title insurance to be issued pursuant to the Title Commitments (the “Surveys”).
For purposes of this Agreement “Title Policy” or “Title Policies” shall mean the
policies of title insurance issued by an agent writing for Old Republic
Insurance Company, Chicago Title Insurance Company or another nationally
recognized title insurance company (the “Title Company”) for each parcel of real
property chosen by AT&T Broadband to be insured pursuant to this Section 7.6. If
AT&T Broadband notifies Insight within 90 days after the date of this Agreement
of any Lien (other than a Permitted Lien) or other matter



-41-



--------------------------------------------------------------------------------

affecting title to Insight Owned Property which prevents access to or which
could prevent or impede in any way the use or operation of any parcel of Insight
Owned Property for the purposes for which it is currently used or operated by
Insight (a “Title Defect”), Insight will exercise commercially reasonable
efforts to (i) remove such Title Defect at or prior to Closing, or (ii) with the
consent of AT&T Broadband, cause the Title Company to commit to insure over each
such Title Defect prior to the Closing. If such Title Defect cannot be removed
at or prior to Closing or the Title Company does not commit to insure over such
Title Defect prior to Closing and if AT&T Broadband elects to waive such Title
Defect and proceed towards consummation of the transaction in accordance with
this Agreement in its reasonable discretion, AT&T Broadband and Insight shall
enter into a written agreement at Closing containing the commitment of Insight
to use commercially reasonable efforts to remedy the Title Defect following
Closing on terms satisfactory to AT&T Broadband, in its reasonable discretion.
 
7.7    HSR Notification.  As soon as practicable but in any event no later than
60 days after the date of this Agreement, Insight and AT&T Broadband will each
complete and file, or cause to be completed and filed by such party’s ultimate
parent, any notification and report required to be filed under the HSR Act and
each such filing shall request early termination of the waiting period imposed
by the HSR Act. The parties shall use their commercially reasonable efforts to
respond as promptly as reasonably practicable to any inquiries received from the
Federal Trade Commission (the “FTC”) and the Antitrust Division of the
Department of Justice (the “Antitrust Division”) for additional information or
documentation and to respond as promptly as reasonably practicable to all
inquiries and requests received from any other Governmental Authority in
connection with antitrust matters. The parties shall use their respective
commercially reasonable efforts to overcome any objections which may be raised
by the FTC, the Antitrust Division or any other Governmental Authority having
jurisdiction over antitrust matters. Notwithstanding the foregoing, no party
shall be required to make any significant change in the operations or activities
of the business (or any material assets employed therein) of such party or any
of its Affiliates, if a party determines in good faith that such change would be
materially adverse to the operations or activities of the business (or any
material assets employed therein) of such party or any of its Affiliates having
significant assets, net worth or revenue. Each of the parties will coordinate
with the other party with respect to its filings and will cooperate to prevent
inconsistencies between their respective filings and will furnish to each other
such necessary information and reasonable assistance as the other may reasonably
request in connection with its preparation of necessary filings or submissions
under the HSR Act. Notwithstanding anything to the contrary in this Agreement if
either party determines in its reasonable business judgment that a request for
additional data and information in connection with the HSR Act is unduly
burdensome, either party may terminate this Agreement by notifying the other
party within 30 days following the unduly burdensome request.
 
7.8    Transfer Taxes.  All sales, use or excise Taxes arising from or payable
by reason of the transfer of any of the AT&T Assets and the Insight Assets will
be shared equally by AT&T Broadband and Insight. All transfer and similar Taxes
or assessments, including transfer and recording fees and similar assessments
for or under System Franchises, System Licenses and System Contracts, arising
from or payable by reason of the conveyance of the AT&T Assets and the Insight



-42-



--------------------------------------------------------------------------------

Assets will be paid by AT&T Broadband with respect to the AT&T Assets and by
Insight with respect to the Insight Assets. AT&T Broadband and Insight agree
that to the extent one party makes any of the foregoing payments on behalf of
the other party, reimbursement may be effected through appropriate adjustments
to the value of the Assets in accordance with Section 3.2. Tax returns required
to be filed in respect of any Taxes referenced in this Section 7.8 will be
prepared by the party that has the primary responsibility under applicable law
for filing such returns.
 
7.9    Distant Broadcast Signals.  Unless otherwise restricted or prohibited by
any Governmental Authority or applicable Legal Requirement, if requested 45 days
or more prior to the anticipated Closing Date by the party to which a System
will be transferred under this Agreement, the transferor of such System will
delete prior to the Closing Date any distant broadcast signals which the
transferee determines will result in unacceptable liability on the part of the
transferee for copyright payments with respect to continued carriage of such
signals after the Closing.
 
7.10    Programming.  Not later than 20 Business Days prior to the Closing,
Insight will deliver a letter in a form reasonably requested by AT&T Broadband
to all programmers from which Insight purchases programming and will execute and
deliver to AT&T Broadband such other documents as may be reasonably requested by
AT&T Broadband to comply with the requirements of its programming Contracts and
channel line-up requirements with respect to acquisitions and divestitures of
cable television systems. AT&T Broadband will execute and deliver such documents
as may be reasonably requested by Insight or the Partnership to comply with the
requirements of its programming Contracts and channel line-up requirements with
respect to acquisitions and divestitures of cable television systems. Neither
party will be required to make any payments to the other’s programmers or assume
any other obligations in the fulfillment of its obligations under this Section
7.10.
 
7.11    Use of Names and Logos.  For a period of 90 days after the Closing, each
of Insight and AT&T Broadband will be entitled to use the trademarks, trade
names, service marks, service names, logos and similar proprietary rights of the
other to the extent incorporated in or on the Assets transferred to it at the
Closing, provided that each will exercise reasonable efforts to remove all such
names, marks, logos and similar proprietary rights of the other from the Assets
by such earlier date as reasonably practicable following the Closing.
Notwithstanding the foregoing, the transferee party will not be required to
remove or discontinue using any such name or mark that is affixed to converters
or other items in or to be used in customer homes or properties, or as are used
in similar fashion making such removal or discontinuation impracticable for the
transferee party.
 
7.12    Transitional Services.  Insight will provide AT&T Broadband access to
and the right to use (i) Insight’s (or its appropriate Affiliate’s) billing
system computers, software and related fixed assets (including assets associated
with lockbox payment processing) in connection with the Insight Systems to allow
for conversion of existing billing arrangements, and (ii) Insight’s (or its
appropriate Affiliate’s) data circuits to the extent necessary to permit the
Hired Employees to access the Internet and e-mail in connection with the
operation of the Insight Systems until AT&T Broadband is able to transfer
computer and other related operations from Insight’s data circuits to circuits
maintained by AT&T Broadband. The services described in clauses (i) and (ii) are
“Transitional Services.” Insight



-43-



--------------------------------------------------------------------------------

will provide the Transitional Services for up to 180 days after the Closing
Date. All Transitional Services that are requested by AT&T Broadband will be
provided on terms and conditions reasonably satisfactory to each party; provided
however that the amount to be paid by AT&T Broadband will not exceed the cost to
Insight of providing such Transitional Services. Insight will notify AT&T
Broadband at least 45 days prior to the Closing of the cost to Insight of
providing such Transitional Services.
 
7.13    Confidentiality and Publicity.
 
(a)    Each party will use commercially reasonable efforts to assure that any
non-public information that such party may obtain from the other in connection
with this Agreement with respect to the other’s Cable Business and Systems (it
being understood and agreed that all proprietary information of the transferring
party that is included among the Assets of such transferring party shall become
the proprietary information of the transferee party at Closing) will be kept
confidential and, such party will not disclose, and will cause its employees,
consultants, advisors and agents not to disclose, any such information to any
other Person (other than its directors, officers and employees and
representatives of its advisers and lenders whose knowledge thereof is necessary
in order to facilitate the consummation of the transactions contemplated hereby)
or use, and will cause its employees, consultants, advisors and agents not to
use, such information to the detriment of the other; provided that (i) such
party may use and disclose any such information once it has been publicly
disclosed (other than by such party in breach of its obligations under this
Section) or which rightfully has come into the possession of such party (other
than from the other party) and (ii) to the extent that such party may, in the
reasonable opinion of its counsel, be compelled by Legal Requirements to
disclose any of such information, such party may disclose such information if it
will have used all reasonable efforts, and will have afforded the other the
opportunity, to obtain an appropriate protective order or other satisfactory
assurance of confidential treatment, for the information compelled to be
disclosed. The obligation of either party to hold information in confidence
pursuant to this Section will be satisfied if such party exercises the same care
with respect to such information as it would exercise to preserve the
confidentiality of its own similar information. In the event of termination of
this Agreement, each party will use all reasonable efforts to cause to be
delivered to the other, and retain no copies of, any documents, work papers and
other materials obtained by such party or on its behalf from the other, whether
so obtained before or after the execution hereof.
 
(b)    Neither Insight or AT&T Broadband will issue any press release or make
any other public announcement or any oral or written statement to its or the
other party’s employees concerning this Agreement and the transactions
contemplated hereby, except as already issued or made or except as required by
applicable Legal Requirements, without the prior written consent and approval of
the other, which consent and approval may not be unreasonably withheld.
 
7.14    Bulk Transfers.  Insight and AT&T Broadband each waives compliance by
the other with Legal Requirements relating to bulk transfers applicable to the
transactions contemplated hereby.



-44-



--------------------------------------------------------------------------------

7.15    Allocation of Value to Exchanged Assets.  As soon as practicable after
the execution of this Agreement, the parties agree to jointly hire Kane Reece or
another mutually acceptable appraiser (the “Appraiser”) to prepare, prior to the
Closing, a written report regarding the value to be allocated to the tangible
personal property included in the Assets pursuant to Internal Revenue Service
regulations relating to like-kind exchanges of assets under Section 1031 of the
Code. The fees of the Appraiser will be split equally between AT&T Broadband and
Insight. Insight will be solely responsible for managing the process of
obtaining such appraisal, including the process of getting all necessary
information about the Systems to the Appraiser. AT&T Broadband will cooperate
with Insight in its efforts to obtain the appraisal, but AT&T Broadband will not
be liable to Insight if the appraisal is not completed prior to Closing. The
parties agree that for purposes of Sections 1031 and 1060 of the Code and the
regulations thereunder, each will report the transactions contemplated by this
Agreement in accordance with the values determined by the Appraiser. Liabilities
assumed or taken subject to by each party are being exchanged each for the other
to the maximum extent permitted under Section 1031 of the Code and regulations
thereunder. Each party promptly will give the other notice of any disallowance
or challenge of asset values by the Internal Revenue Service or any state or
local tax authority.
 
7.16    Lien Searches.  Within 20 Business Days prior to the anticipated Closing
Date, (a) Insight will obtain at its expense and deliver to AT&T Broadband, the
results of a lien search conducted by a professional search company of records
in the offices of the secretaries of state in each state and county clerks in
each county where there exists any of the Insight Owned Property or Insight
Tangible Personal Property, and in the state and county where Insight’s
principal offices are located, including copies of all financing statements or
similar notices or filings (and any continuation statements) discovered by such
search company, and (b) Insight may obtain at AT&T Broadband’s expense and
deliver to AT&T Broadband the results of a lien search conducted by a
professional search company of records in the offices of the secretaries of
state in each state and county clerks in each county where there exists any of
the AT&T Owned Property or AT&T Tangible Personal Property, and in the state and
county where AT&T Broadband’s principal offices are located, including copies of
all financing statements or similar notices or filings (and any continuation
statements) discovered by such search company.
 
7.17    Further Assurances.  At, and after the Closing, each of Insight and AT&T
Broadband at the request of the other, will promptly execute and deliver, or
cause to be executed and delivered, to the other all such documents and
instruments, in addition to those otherwise required by this Agreement, in form
and substance reasonably satisfactory to the other as the other may reasonably
request in order to carry out or evidence the terms of this Agreement or to
collect on behalf of the transferee party any accounts receivable or other
claims included in the Insight Assets or AT&T Assets. Without limiting the
generality of the foregoing, Insight and AT&T Broadband will take, or cause to
be taken, all actions consistent with the terms of this Agreement, including
execution and delivery of any documents or instruments, as the other may
reasonably request to effect the qualification of the transactions contemplated
hereby as a like-kind exchange under Section 1031 of the Code.



-45-



--------------------------------------------------------------------------------

7.18    Consents.  If and to the extent Insight shall have waived the receipt of
any Required Consent as a condition to Closing, Insight may continue its efforts
to obtain any such Required Consent which was not obtained on or before the
Closing and AT&T Broadband will cooperate in such efforts as reasonably
requested. If and to the extent AT&T Broadband shall have waived satisfaction of
the condition to Closing set forth in Section 8.2(e), then subsequent to the
Closing, Insight will continue to use commercially reasonable efforts to obtain
in writing as promptly as possible any Insight Required Consent which was not
obtained on or before the Closing (other than consents which Insight has no
further obligation to obtain pursuant to Section 7.5(e)) and will deliver copies
of the same, reasonably satisfactory in form and substance, to AT&T Broadband.
The obligations set forth in this Section will survive the Closing for a period
of thirty (30) days and will not be merged in the consummation of the
transactions contemplated hereby. After the expiration of the survival period
set forth in this Section 7.18, Insight will no longer be obligated to obtain
any of the Insight Required Consents which were not obtained on or before the
Closing and will be released from all liability for any failure to obtain such
consents with respect to which it used commercially reasonable efforts to
obtain. To the extent that AT&T Broadband continues to try to obtain any Insight
Required Consents that were not obtained by the end of such survival period
Insight will cooperate with AT&T Broadband in such efforts as reasonably
requested.
 
7.19    Cooperation as to Rates and Fees.
 
(a)    Each party shall diligently pursue any current rate proceedings with
respect to its Systems and shall make available to the other party upon request
copies of any documents, correspondence or notices sent by or received by such
party in connection with the current rate proceedings or any rate regulatory
matter with respect to its Systems instituted after the date of this Agreement.
 
(b)    Prior to Closing, without the prior consent of the other party, neither
party shall settle any rate proceeding with respect to its Systems if such
settlement would (i) impose upon the other party any liability, or (ii)
adversely affect the rates to be charged by the other party during the
post-Closing time period unless such party compensates the other party therefor
in the manner agreed by the parties, or if the parties do not agree, as
determined by an independent auditor in accordance with the procedures
established in Section 3.3(b).
 
(c)    After Closing, notwithstanding the terms of Section 11.4 hereof, the
transferee of a System shall have the right at its own expense to assume control
of the defense of any rate proceeding with respect to such System that remains
pending as of Closing or that arises after Closing but relates to the
pre-Closing operation of a System. The transferee of a System shall notify the
other party regarding the commencement of any such rate proceeding relating to
the pre-Closing operation of such System. In any such rate proceeding involving
a System, the transferor of such System shall cooperate in such proceeding and
promptly deliver to the other party all information in its possession that is
reasonably requested by the other party as necessary or helpful in such
proceeding.



-46-



--------------------------------------------------------------------------------

(i)    If the transferee of a System elects to assume control of the defense of
any such rate proceeding, then (1) the other party shall have the right to
participate, at its expense, in the defense in such rate proceeding, and (2) the
transferee shall have the right to settle any rate proceeding relating to the
pre-Closing operation of a System unless under such settlement the other party
would be required to bear liability with respect to the pre-Closing time period,
in which event such settlement shall require the other party’s prior written
consent, which consent shall not be unreasonably withheld.
 
(ii)    If the transferee of a System does not elect to assume control of the
defense of any such rate proceeding, then (1) the transferee shall have the
right to participate, at its expense, in the defense in such rate proceeding,
and (2) without the prior consent of the transferee, the other party shall not
settle such rate proceeding if such settlement would require the transferee to
bear any liability or would adversely affect the rates to be charged by the
transferee unless the other party compensates the transferee therefor in the
manner agreed by the parties, or if the parties do not so agree, as determined
by an independent auditor in accordance with the procedures established in
Section 3.3(b). In any such rate proceeding involving a System, the transferee
party shall cooperate with the transferor party in such proceeding and promptly
deliver to the transferor party all information reasonably requested by the
transferor party as necessary or helpful in such proceeding.
 
(d)    If AT&T Broadband or the AT&T Systems are required following Closing
pursuant to any Legal Requirement, settlement or otherwise, to reimburse or
provide in-kind or another form of consideration to any subscribers of the AT&T
Systems in respect of any subscriber payments previously made by them, including
fees for cable television service, late fees and similar payments, Insight
agrees that it will make such reimbursement or provide such in-kind or other
form of consideration through Insight’s billing system on terms specified by
AT&T Broadband and AT&T Broadband will reimburse Insight for all such payments
and other consideration made by Insight following Closing and for Insight’s
reasonable out-of-pocket expenses incurred in connection therewith. Without
limiting the foregoing, Insight will provide AT&T Broadband with all information
in Insight’s possession that is reasonably required by AT&T Broadband in
connection with such reimbursement.
 
(e)    If Insight or the Insight System is required following Closing pursuant
to any Legal Requirement, settlement or otherwise to reimburse or provide
in-kind or another form of consideration to any subscribers of the Insight
Systems in respect of any subscriber payments previously made by them, including
fees for cable television service, late fees and similar payments, AT&T
Broadband agrees that it will make such reimbursement or provide such in-kind or
other form of consideration through AT&T Broadband’s billing system on terms
specified by Insight and Insight will reimburse AT&T Broadband for all such
payments and other consideration made by AT&T Broadband following Closing and
for AT&T Broadband’s reasonable out-of-pocket expenses incurred in connection
therewith. Without limiting the foregoing, AT&T Broadband will provide Insight
with all information in AT&T Broadband’s possession that is reasonably required
by Insight in connection with such reimbursement.



-47-



--------------------------------------------------------------------------------

7.20    Satisfaction of Conditions.  Each party will use its commercially
reasonable efforts to satisfy, or to cause to be satisfied, the conditions to
the obligations of the other party to consummate the transactions contemplated
by this Agreement, as set forth in Section 8, with “commercially reasonable
efforts” being determined with respect to any particular matter as set forth
elsewhere in this Agreement. Without limiting the foregoing, each party agrees
to cooperate with the other in its efforts to obtain any required retransmission
consents prior to Closing.
 
7.21    Offers.  Neither party will sell or offer its Assets or Cable Business
for sale, entertain offers for such Assets or Cable Business or otherwise
negotiate for the sale of such Assets or Cable Business or make information
about such Assets or Cable Business available to any third party in connection
with the possible sale of such Assets or Cable Business prior to the Closing
Date or the date this Agreement is terminated in accordance with its terms.
 
7.22    Environmental Reports.  AT&T Broadband may obtain at its expense, such
environmental assessments and reports with respect to the real property that it
is acquiring as it may determine. Without limiting the generality of the
foregoing, if requested by AT&T Broadband, Insight shall give AT&T Broadband and
all environmental engineers and consultants acting on its behalf such access
during normal business hours to the sites and facilities relating to Insight’s
Systems as is reasonably required to permit such engineers and consultants to
conduct the physical on-site inspections and prepare the environmental surveys
and assessments with respect to such sites and facilities as AT&T Broadband
shall reasonably request. If the results of AT&T Broadband’s environmental
investigation reveal a matter that would be a breach of Insight’s
representations given with respect to environmental matters, without taking into
account the Knowledge limitations in such representations, AT&T Broadband shall
have the right to terminate this Agreement, by written notice given to Insight
not later than 120 days after the date of this Agreement unless Insight agrees
to, and by Closing does, make satisfactory arrangements, as reasonably
determined by AT&T Broadband, to either fix the problem or indemnify AT&T
Broadband. Insight agrees that it will not obtain environmental assessments or
reports with respect to the real property that it is acquiring pursuant to this
Agreement.
 
7.23    Cooperation on SEC Matters.  Each transferor party agrees to cooperate,
and cause its Affiliates and independent accountants to cooperate in all
commercially reasonable respects with the transferee party and its counsel and
accountants in connection with any filing required to be made in connection with
this Agreement by the transferee party or its Affiliates with the SEC or any
securities exchange or pursuant to applicable Legal Requirements, including the
Securities Act and the Exchange Act and requirements of securities exchanges
(including any filing required in connection with any public financing proposed
to be obtained by the transferee party). The transferor party shall provide to
the transferee party such financial statements, schedules and other information
relating to the transferor party’s Cable Business and Systems as the transferee
party may reasonably request for inclusion in any such filing, in appropriate
form as provided in applicable federal or state securities laws. The transferee
party or its Affiliates shall promptly reimburse the transferor party or its
Affiliates or, upon request, advance to the transferor party or its Affiliates,
all



-48-



--------------------------------------------------------------------------------

out-of-pocket costs, expenses and fees incurred by the transferor party or its
Affiliates or its independent accountants or attorneys in connection with the
preparation or provision of such financial statements, schedules and other
information to the transferee party and the transferee party or its Affiliates
shall likewise bear any out-of-pocket costs, expenses and fees incurred by the
transferee party or its Affiliates in connection with the preparation by the
transferee and inclusion by the transferee party or its Affiliates of such
information in any such filing. The transferor party hereby consents to the
inclusion by the transferee party or its Affiliates of such financial
statements, schedules and other information of the transferor party’s Cable
Business and Systems, if requested to be so included by the transferee party, in
any report required to be filed with the SEC or any securities exchange or
pursuant to applicable Legal Requirements, including the Securities Act and the
Exchange Act and requirements of securities exchanges. The transferor party
agrees to use, and will cause its Affiliates to use, commercially reasonable
efforts to obtain the consent of the independent public accountants of the
transferor party or its Affiliates to the inclusion of such financial statements
in any report to be filed by the transferee party. The transferee party shall
indemnify and hold harmless the transferor party and its Affiliates from any
Losses resulting from the inclusion of any such financial statements, schedules
and other information in any such filing, except the transferee party shall not
have any indemnification liability to the transferor party or its Affiliates to
the extent such Losses arise out of any information included by the transferee
party or its Affiliates in reliance upon and in conformity with written
information furnished to the transferee party or its Affiliates by the
transferor party or its Affiliates for use in connection with such filings.
 
7.24    Cooperation on Pending Litigation.  With respect to any defense or
prosecution of any Litigation with respect to the Systems that relates to the
period prior to the Closing Time and for which the transferor party and its
Affiliates are responsible pursuant to this agreement, the transferee party will
cooperate with and assist the transferor party and its Affiliates, upon
reasonable request, by making witnesses reasonably available and providing all
information in its possession (including reasonable access to employees with
information regarding such proceedings and access to books and records that may
relate to the proceedings) that the transferor party and its Affiliates may
reasonably require in connection with such Litigation or in response to any
complaint, claim, inquiry, order or requirements of any Governmental Authority
or other Third Party so long as such cooperation and assistance does not
unreasonably interfere with the transferee party’s business, as determined by
the transferee party in good faith. The transferor party will promptly reimburse
the transferee party for all reasonable direct out-of-pocket expenses incurred
by the transferee party or its Affiliates in connection with such cooperation;
provided that the provisions of this Section 7.24 shall not in any way be
interpreted to limit the transferee party’s indemnification rights in accordance
with Section 11 of the Agreement or be subject to the limitations on
indemnification set forth in Sections 11.5 and 11.6, as applicable.



-49-



--------------------------------------------------------------------------------

7.25    Insight System Upgrade.
 
(a)    Insight currently plans to rebuild and/or upgrade the Insight Systems’
plant capacity to 750MHz pursuant to the capital expenditures budget set forth
on Schedule 7.25 (the “Insight Upgrade Plan”). AT&T Broadband has requested that
Insight modify the Insight Upgrade Plan by purchasing related equipment as
designated by AT&T Broadband, and by employing the plant design that AT&T
Broadband provides to Insight provided that such design specifications shall be
in accordance with AT&T Broadband network architecture standards TS-NETW-981006
and shall include conventional powering and not powering for 911 telephone
reliability (such capacity and equipment designation and plant design
specification, the “AT&T Specifications”). Insight agrees to use commercially
reasonable efforts to complete the Upgrade in accordance with this Section 7.25
prior to the Closing.
 
(b)    Insight shall consult with AT&T Broadband from time to time as requested
by AT&T Broadband regarding the costs to complete the Upgrade and will use good
faith efforts to minimize the cost of the Upgrade. Insight will notify AT&T
Broadband on the 1st and 15th of each month of the costs Insight has incurred
for the Upgrade as of the date of each such notification and of the status of
the Upgrade. Unless Insight has obtained AT&T Broadband’s prior written consent
to do so, which consent shall not be unreasonably withheld, Insight will not,
after the date of this Agreement, enter into any agreement with any contractor,
supplier, vendor or other Person in connection with the Upgrade if such
agreement requires payments in the aggregate that exceed $250,000. Any
equipment, plant, materials, inventory or other assets purchased, obtained or
ordered by Insight or its representatives in connection with the Upgrade
(including any such items purchased from AT&T Broadband) will be incorporated
into and considered a necessary part of the Insight Systems and will be included
in the Insight Assets. If AT&T Broadband or any of its Affiliates own any
equipment, plant, materials inventory or other assets that meet the requirements
of the AT&T Specifications and are available for use in the Upgrade, Insight
will purchase such items from AT&T Broadband or its appropriate Affiliate for
use in the Upgrade, which purchase will be at a price not less than the cost of
such items to AT&T Broadband or its Affiliate but Insight shall not be required
to purchase such assets from AT&T Broadband or its Affiliates, and may purchase
such assets from any other supplier if Insight is able to do so upon more
favorable pricing and other terms.
 
(c)    Insight will use good faith efforts to (i) avoid or minimize any loss in
subscribers during the Upgrade, and (ii) avoid or minimize any adverse effect on
services provided to subscribers of the Insight Systems as a result of the
Upgrade. AT&T Broadband agrees to designate a point of contact who will be
available throughout the period of the Upgrade, which point of contact shall be
authorized on AT&T Broadband’s behalf to approve matters related to the Upgrade,
and who shall monitor the Upgrade and confirm to Insight upon Insight’s request
whether the Upgrade is being performed in accordance with the AT&T
Specifications. Insight will hire a contractor chosen by AT&T Broadband to sweep
and certify the plan on a node by node basis at the time of completion of each
node. AT&T Broadband



-50-



--------------------------------------------------------------------------------

may modify the AT&T Specifications from time to time (such modifications to be
in accordance with AT&T Broadband network architecture standards TS-NETW-981006)
and will provide Insight with notice of any such modifications. Such
modifications will become part of the AT&T Specifications.
 
(d)    If this Agreement is terminated for any reason other than a termination
by AT&T Broadband pursuant to Section 10.1(b), AT&T Broadband shall be obligated
to pay or reimburse Insight an amount equal to the lesser of (i) the amount by
which Insight’s out-of-pocket costs incurred prior to the date of termination
for the Upgrade exceed $7,100,000, plus an amount equal to 50% of any Franchise
Penalties, or (ii) $5,200,000. Notwithstanding the preceding sentence, if
Insight, as of the date of termination of this Agreement, has not incurred
out-of-pocket costs for the Upgrade that exceed $7,100,000, AT&T Broadband will
not be obligated to reimburse Insight for any costs associated with the Upgrade,
other than an amount equal to 50% of any Franchise Penalties; provided, that
AT&T Broadband shall not be obligated to pay any amount to Insight pursuant to
this Section 7.25(d) if this Agreement is terminated by AT&T Broadband pursuant
to Section 10.1(b). Any obligation that AT&T Broadband has to reimburse Insight
under this 7.25(d) shall survive the termination of this Agreement and continue
in full force and effect. If Insight does not enter into extension agreements
prior to Closing with respect to those Insight System Franchises that have
past-due upgrade obligations as of the Closing: (x) if any penalties or other
monetary damages are incurred by AT&T Broadband after the Closing that result
directly from the failure of Insight (or, with respect to any time period after
the Closing during which any required upgrade or rebuild is being completed by
AT&T Broadband in a timely manner, AT&T Broadband) to upgrade or rebuild the
Insight System in accordance with such Insight System Franchises, or (y) if AT&T
Broadband agrees following Closing to pay any amount to a local franchising
authority in connection with obtaining an extension of the upgrade or rebuild
obligations in such Insight System Franchises, then Insight shall promptly
reimburse AT&T Broadband for an amount equal to 50% of such penalties, damages
or amounts; provided that AT&T Broadband shall obtain Insight’s prior approval
with respect to any such extension agreement that contemplates any payment by
the franchisee, such approval not to be unreasonably withheld.
 
 
SECTION 8.    CONDITIONS PRECEDENT
 
8.1    Conditions to Insight’s Obligations.    The obligations of Insight to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or before the Closing of the following conditions, any of which
may be waived by Insight.
 
(a)    Accuracy of Representations and Warranties.    The representations and
warranties of AT&T Broadband in this Agreement and in any Transaction Document,
if specifically qualified by materiality, are true in all respects and, if not
so qualified, are true in all material respects, in each case at and as of the
Closing with the same effect as if made at and as of the Closing.



-51-



--------------------------------------------------------------------------------

(b)    Performance of Agreements.  AT&T Broadband has performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants in this Agreement and in any Transaction Document to be
performed and complied with by it at or before the Closing.
 
(c)    Deliveries.  AT&T Broadband has delivered the items and documents
required to be delivered by it pursuant to this Agreement, including those
required under Section 9.2.
 
(d)    Legal Proceedings.  No action, suit or proceeding is pending or
threatened by or before any Governmental Authority and no Legal Requirement has
been enacted, promulgated or issued or become or deemed applicable to any of the
transactions contemplated by this Agreement by any Governmental Authority, which
would (i) prohibit Insight’s ownership or operation of all or a material portion
of any AT&T System, AT&T’s Cable Business or the AT&T Assets, (ii) compel
Insight to dispose of or hold separately all or a material portion of any AT&T
System, AT&T’s Cable Business or the AT&T Assets as a result of any of the
transactions contemplated by this Agreement, (iii) if determined adversely to
Insight’s interest, materially impair the ability of Insight to realize the
benefits of the transactions contemplated by this Agreement or have a material
adverse effect on the right of Insight to exercise full rights of ownership of
the AT&T Systems or (iv) prevent or make illegal the consummation of any
transactions contemplated by this Agreement.
 
(e)    Consents.  Insight has received evidence, in form and substance
reasonably satisfactory to it, that the AT&T Required Consents have been
obtained and that the following Required Consents have been obtained without the
imposition of any condition or any modification that in either case makes, or is
reasonably likely to make, the underlying instrument materially more onerous in
any respect or materially reduces in any respect, or is reasonably likely to
materially reduce in any respect, the benefits available under the instrument in
respect of which the consent relates: Required Consents for the AT&T System
Franchises, the AT&T System Licenses, and any AT&T Leased Property or AT&T Other
Real Property Interest on which a headend, tower or other reception site is
located. In addition, the Insight Required Consents for the Insight System
Franchises and Insight System Licenses shall have been obtained.
 
(f)    No Material Adverse Change.  There has not been any material adverse
change in the AT&T Assets or the financial condition or operations of AT&T’s
Cable Business or the AT&T Systems since the date of this Agreement other than a
material adverse change caused by acts of omissions by Insight LP that
constitute a breach by Insight LP under the Consulting Agreement. For the
purpose of this Agreement, the impact of general economic conditions (including
changes in capital and financial markets), governmental legislation and
regulations and other events which affect the cable industry as a whole in the
State of Indiana, the Commonwealth of Kentucky or the United States, shall not
be considered in determining whether there has been a material adverse change in
the business, condition, financial or otherwise or liabilities of AT&T’s Cable
Business or any AT&T System or the AT&T Assets.



-52-



--------------------------------------------------------------------------------

(g)    HSR Act.  All filings required under the HSR Act have been made and the
applicable waiting period has expired or been earlier terminated.
 
(h)    Retransmission Consents.  With respect to any retransmission consent
agreements for broadcast signals carried on the AT&T Systems on the date of this
Agreement and on the date of the Closing that are included as part of the AT&T
Excluded Assets, all required retransmission consents for continued carriage of
such broadcast signals by Insight have been obtained on terms and conditions
reasonably acceptable to Insight.
 
8.2    Conditions to AT&T Broadband’s Obligations.  The obligations of AT&T
Broadband to consummate the transactions contemplated by this Agreement are
subject to the satisfaction at or before the Closing of the following
conditions, any of which may be waived by AT&T Broadband.
 
(a)    Accuracy of Representations and Warranties.  The representations and
warranties of Insight in this Agreement and in any Transaction Document, if
specifically qualified by materiality, are true in all respects and, if not so
qualified, are true in all material respects, in each case at and as of the
Closing with the same effect as if made at and as of the Closing (it being
understood that Insight makes no representation or warranty relating to the
Schedules prepared by it relating to the AT&T Assets and the Required Consents).
 
(b)    Performance of Agreements.  Insight has performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants in this Agreement and in any Transaction Document to be
performed and complied with by it at or before the Closing.
 
(c)    Deliveries.  Insight has delivered the items and documents required to be
delivered by it pursuant to this Agreement, including those required under
Section 9.3.
 
(d)    Legal Proceedings.  No action, suit or proceeding is pending or
threatened by or before any Governmental Authority and no Legal Requirement has
been enacted, promulgated or issued or become or deemed applicable to any of the
transactions contemplated by this Agreement by any Governmental Authority, which
would (i) prohibit AT&T Broadband’s ownership or operation of all or a material
portion of any Insight System, Insight’s Cable Business or the Insight Assets,
(ii) compel AT&T Broadband to dispose of or hold separately all or a material
portion of any Insight System, Insight’s Cable Business or Insight Assets as a
result of any of the transactions contemplated by this Agreement, (iii) if
determined adversely to AT&T Broadband’s interest, materially impair the ability
of AT&T Broadband to realize the benefits of the transactions contemplated by
this Agreement or have a material adverse effect on the right of AT&T Broadband
to exercise full rights of ownership of the Insight Systems or (iv) prevent or
make illegal the consummation of any transactions contemplated by this
Agreement.
 
(e)    Consents.  AT&T Broadband has received evidence, in form and substance
reasonably satisfactory to it, that the Insight Required Consents marked with an
asterisk on Schedule 5.3 have been obtained and that the following Insight
Required Consents have been obtained without



-53-



--------------------------------------------------------------------------------

the imposition of any condition or any modification that in either case makes,
or is reasonably likely to make, the underlying instrument materially more
onerous in any respect or materially reduces in any respect, or is reasonably
likely to materially reduce in any respect, the benefits available under the
instrument in respect of which the consent relates: Insight Required Consents
for the Insight System Franchises, the Insight System Licenses, and any Insight
Leased Property or Insight Other Real Property Interest on which a headend,
tower or other reception site is located. In addition, the Required Consents for
the AT&T System Franchises and AT&T System Licenses shall have been obtained.
 
(f)    No Material Adverse Change.  There has not been any material adverse
change in the Insight Assets or the financial condition or operations of
Insight’s Cable Business or the Insight Systems since the date of this
Agreement. In making the determination required by the preceding sentence, the
last sentence of Section 5.10 shall be applicable.
 
(g)    HSR Act.  All filings required under the HSR Act have been made and the
applicable waiting period has expired or been earlier terminated.
 
(h)    Retransmission Consents.  With respect to any retransmission consent
agreements for broadcast signals carried on the Insight Systems on the date of
this Agreement and on the date of the Closing that are included as part of the
Insight Excluded Assets, all required retransmission consents for continued
carriage of such broadcast signals by AT&T Broadband have been obtained on terms
and conditions reasonably acceptable to AT&T Broadband.
 
(i)    Merger Closing.  The closing under the Agreement and Plan of Merger dated
as of December 19, 2001, and as has been or may be amended from time to time, by
and among AT&T Corp., AT&T Broadband Corp., Comcast Corporation, AT&T Broadband
Acquisition Corp., Comcast Acquisition Corp., and AT&T Comcast Corporation shall
have occurred.
 
SECTION 9.    THE CLOSING
 
9.1    The Closing; Time and Place.  The closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at a date (the
“Closing Date”) and time mutually determined by AT&T Broadband and Insight,
which Closing Date shall be within ten days after the date on which all
conditions set forth in Sections 8.1 and 8.2 (other than those based on acts to
be performed at the Closing) have either been satisfied or waived in writing by
the party entitled to the benefit of such condition.
 
9.2    AT&T Broadband’s Delivery Obligations.  At the Closing, AT&T Broadband
will deliver or cause to be delivered to Insight the following.
 
(a)    Closing Payment.  Amounts, if any, payable by AT&T Broadband to Insight
pursuant to Section 3.



-54-



--------------------------------------------------------------------------------

(b)    Bill of Sale and Assignment and Assumption Agreement.  An executed Bill
of Sale and Assignment and an executed Assumption Agreement in form and
substance mutually and reasonably acceptable to AT&T Broadband and Insight and
such other instruments of transfer, assignment or assumption, in form and
substance mutually satisfactory to AT&T Broadband and Insight, as Insight may
reasonably require to further document the transfer and assignment of the AT&T
Assets to Insight and AT&T Broadband’s assumption of the AT&T Assumed
Obligations and Liabilities.
 
(c)    Deeds.  A special or limited warranty deed in a form reasonably
acceptable to Insight (and complying with applicable state laws) with respect to
each parcel of AT&T Owned Property, duly executed and acknowledged and in
recordable form, warranting only to defend title to such AT&T Owned Property in
the peaceable possession of Insight against all Persons claiming by, through or
under AT&T Broadband, subject however, to any Permitted Liens.
 
(d)    Lien Releases.  Evidence reasonably satisfactory to Insight that all
Liens (other than Permitted Liens) affecting or encumbering the AT&T Assets have
been terminated, released or waived, as appropriate, or original, executed
instruments in form reasonably satisfactory to Insight effecting such
terminations, releases or waivers.
 
(e)    Vehicle Titles.  Title certificates to all vehicles included among the
AT&T Assets, endorsed for transfer of valid and good title to Insight free and
clear of all Liens (other than Permitted Liens), and separate bills of sale
therefor or other transfer documentation, if required by the laws of the States
in which such vehicles are titled.
 
(f)    Evidence of Authorization Actions.  Evidence reasonably satisfactory to
Insight that AT&T Broadband has taken all partnership action necessary to
authorize the execution of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby.
 
(g)    FIRPTA Certificate.  A FIRPTA Non-Foreign Seller Certificate from AT&T
Broadband certifying that it is not a foreign person within the meaning of
Section 1445 of the Code reasonably satisfactory in form and substance to
Insight.
 
(h)    Officer’s Certificate.  A certificate from AT&T Broadband executed by an
executive officer of the managing general partner of AT&T Broadband, dated the
Closing Date, reasonably satisfactory in form and substance to Insight
certifying that the conditions specified in Sections 8.1(a) and 8.1(b) have been
satisfied.
 
(i)    Documents and Records.  All AT&T Books and Records, including a list of
all pending subscriber hook-ups, disconnect and repair orders, supply orders and
any other lists reasonably necessary to the operation of the AT&T Systems.
Delivery of the foregoing will be deemed made to the extent such AT&T Books and
Records are then located at any of the offices included in the AT&T Owned
Property or AT&T Leased Property.
 



-55-



--------------------------------------------------------------------------------

(j)    Other.  Such other documents and instruments as may be reasonably
necessary to effect the intent of this Agreement and consummate the transactions
contemplated hereby.
 
9.3    Insight’s Delivery Obligations.  At the Closing, except as otherwise
provided below, Insight will deliver or cause to be delivered to AT&T Broadband
the following.
 
(a)    Closing Payments.  The Cash Consideration and amounts, if any, payable by
Insight to AT&T Broadband pursuant to Section 3.
 
(b)    Bill of Sale and Assignment and Assumption Agreement.  An executed Bill
of Sale and Assignment and an executed Assumption Agreement in form and
substance mutually and reasonably acceptable to AT&T Broadband and Insight and
such other instruments of transfer, assignment or assumption for each exchange
transaction, in form and substance mutually satisfactory to Insight and AT&T
Broadband, as AT&T Broadband may reasonably require to further document the
transfer and assignment of the Insight Assets to AT&T Broadband and Insight’s
assumption of the Insight Assumed Obligations and Liabilities.
 
(c)    Deeds.  A special or limited warranty deed in a form reasonably
acceptable to AT&T Broadband (and complying with applicable state laws) with
respect to each parcel of Insight Owned Property, duly executed and acknowledged
and in recordable form, warranting only to defend title to such Insight Owned
Property in the peaceable possession of AT&T Broadband against all Persons
claiming by, through or under Insight, subject however, to any Permitted Liens
and any Title Defects insured over pursuant to Section 7.6, and in form
sufficient to permit the applicable Title Company, if any, to issue the Title
Policies to AT&T Broadband, together with any title affidavit reasonably
required by the title insurer, if any, that does not expand the aforesaid
limited or special warranty of Insight.
 
(d)    Lien Releases.  Evidence reasonably satisfactory to AT&T Broadband that
all Liens (other than Permitted Liens) affecting or encumbering the Insight
Assets have been terminated, released or waived, as appropriate, or original,
executed instruments in form reasonably satisfactory to AT&T Broadband effecting
such terminations, releases or waivers.
 
(e)    Vehicle Titles.  Title certificates to all vehicles included among the
Insight Assets, endorsed for transfer of valid and good title to AT&T Broadband,
free and clear of all Liens (other than Permitted Liens) and separate bills of
sale therefor or other transfer documentation, if required by the laws of the
States in which such vehicles are titled.
 
(f)    Evidence of Authorization Actions.  Evidence reasonably satisfactory to
AT&T Broadband that Insight has taken all limited liability company action
necessary to authorize the execution of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated hereby.



-56-



--------------------------------------------------------------------------------

(g)    FIRPTA Certificate.  A FIRPTA Non-Foreign Seller Certificate certifying
that Insight is not a foreign person within the meaning of Section 1445 of the
Code reasonably satisfactory in form and substance to AT&T Broadband.
 
(h)    Officer’s Certificates.  A certificate executed by an executive officer
of the ultimate corporate manager of Insight dated the Closing Date, reasonably
satisfactory in form and substance to AT&T Broadband certifying that the
conditions specified in Sections 8.2(a) and 8.2(b) have been satisfied.
 
(i)    Documents and Records.  All Insight Books and Records, including a list
of all pending subscriber hook-ups, disconnect and repair orders, supply orders
and any other lists reasonably necessary to the operation of the Insight
Systems. Delivery of the foregoing will be deemed made to the extent such
Insight Books and Records are then located at any of the offices included in the
Insight Owned Property or Insight Leased Property.
 
(j)    Other.  Such other documents and instruments as may be reasonably
necessary to effect the intent of this Agreement and consummate the transactions
contemplated hereby.
 
 
SECTION 10.    TERMINATION AND DEFAULT
 
10.1    Termination Events.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned:
 
(a)    at any time by the mutual agreement of Insight and AT&T Broadband;
 
(b)    by either Insight or AT&T Broadband at any time (if such party itself is
not then in material breach of any of its covenants, agreements or other
obligations contained in this Agreement), if the other is in material breach or
default of any of its covenants, agreements or other obligations herein, or if
any of its representations herein if specifically qualified by materiality, is
not true in all respects or, if qualified by materiality, is not true in all
material respects when made or when otherwise required by this Agreement to be
true, if the non-breaching party provides the breaching party with prompt
written notice that provides a reasonably detailed explanation of the facts and
circumstances surrounding such breach or default; provided that such party shall
have no right to terminate if (i) the breaching party cures such breach or
default within 30 days after its receipt of such written notice, unless such
breach or default cannot be cured within such 30-day period; or (ii) the breach
or default is capable of being cured prior to the one year anniversary of the
date of this Agreement (the “Outside Closing Date”) and the breaching party
commences to cure such breach or default within such 30-day period and
diligently continues to take all action reasonably necessary to cure such breach
or default prior to the Outside Closing Date and such breach or default is cured
prior to the Outside Closing Date; or
 
(c)    by either Insight or AT&T Broadband upon written notice to the other
given not earlier than the Outside Closing Date, if any of the conditions to its
obligations set forth in Sections 8.1 and 8.2, respectively, are not satisfied
on or before the Outside Closing Date for any



-57-



--------------------------------------------------------------------------------

reason other than a material breach or default by the terminating party of its
respective covenants, agreements or other obligations under this Agreement, or
if any of its representations herein, if specifically qualified by materiality,
is not true in all respects or, if qualified by materiality, is not true in all
material respects when made or when otherwise required by this Agreement to be
true; or
 
(d)    as otherwise provided in this Agreement.
 
10.2    Effect of Termination.  If this Agreement is terminated pursuant to
Section 10.1, all obligations of the parties under this Agreement will
terminate, except for the obligations set forth in Sections 7.13, 7.23 (with
respect to the transferee party’s obligation to pay for the transferor party’s
and its Affiliates’ expenses as specified therein) and 12.15. Notwithstanding
the preceding sentence, termination of this Agreement pursuant to Sections
10.1(b) or 10.1(c) or 10.1(d) or 12.16 will not limit or impair any remedies
that AT&T Broadband or Insight may have with respect to a breach or default by
the other of its covenants, agreements or obligations under this Agreement prior
to Closing.
 
 
SECTION 11.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION



-58-



--------------------------------------------------------------------------------

11.1    Survival of Representations and Warranties.  The representations and
warranties of AT&T Broadband and Insight in this Agreement and in the
Transaction Documents and the covenants of AT&T Broadband and Insight in this
Agreement and the Transaction Documents to be performed prior to the Closing
will survive until the first anniversary of the Closing Date except that (a) all
such representations and warranties of Insight and, to the extent applicable,
AT&T Broadband with respect to Taxes, rates, Environmental Laws, ERISA,
employment matters or copyright matters will survive until 60 days after the
expiration of the applicable statute of limitations (including any extensions)
for such Taxes, rates, Environmental Laws, ERISA, employment matters or
copyright matters, respectively and (b) the representations and warranties as to
title to the Assets in Sections 5.4(a) and 6.4, respectively, and as to title to
Insight Owned Property set forth in Section 5.6, and in the special warranty
deed or deeds delivered with respect to Owned Property will survive the Closing
and the delivery of such deeds and will continue in full force and effect
without limitation with the understanding that, notwithstanding any language
contained in any such deed, the representations and warranties as to title to
the AT&T Owned Property in Section 6.4 and title to the Insight Owned Property
set forth in Section 5.6, will not be merged into any such deed or other
Transaction Document. The periods of survival of the representations and
warranties and of the covenants to be performed prior to the Closing prescribed
by this Section 11.1 are referred to as the “Survival Period.” The liabilities
of each party under its respective representations and warranties and its
respective covenants to be performed prior to the Closing will expire as of the
expiration of the applicable Survival Period; provided however that such
expiration will not include, extend or apply to any such representation or
warranty or covenant, the breach of which has been asserted by a party in a
written notice to the other party before such expiration or about which a party
has given the other party written notice before such expiration indicating that
facts or conditions exist that, with the passage of time or otherwise, can
reasonably be expected to result in a breach (and describing such potential
breach in reasonable detail). The covenants and agreements of each party in this
Agreement and in the Transaction Documents to be performed after the Closing
will survive the Closing and will continue in full force and effect in
accordance with their terms.
 
11.2    Indemnification by AT&T Broadband.  From and after the Closing AT&T
Broadband will indemnify, defend and hold harmless Insight and its members and
its and their respective Affiliates, and the members, partners, shareholders,
officers, directors, employees, agents, successors and assigns of them and any
Person claiming by or through any of them, as the case may be, from and against
any and all Losses arising out of or resulting from (a) any breach of any
representation or warranty made by AT&T Broadband in this Agreement or any
Transaction Document; (b) any breach of any covenant, agreement or obligation of
AT&T Broadband contained in this Agreement or any Transaction Document; (c) any
act or omission of AT&T Broadband with respect to, or any event or circumstance
related to, the ownership or operation of the AT&T Assets or the conduct of the
AT&T Cable Business, which act, omission, event or circumstance occurred or
existed prior to or at the Closing Time, without regard to whether a claim with
respect to such matter is asserted before or after the Closing Time, including
any matter described on Schedule 6.5; (d) any liability or obligation of AT&T
Broadband not included in the Insight Assumed Obligations and Liabilities; (e)
any matter affecting title to AT&T Owned Property which prevents access to or
which could prevent or impede in any way the use or operation of any parcel of
AT&T Owned Property for purposes for



-59-



--------------------------------------------------------------------------------

which it is currently used or operated by AT&T Broadband; (f) any claim that the
transactions contemplated by this Agreement to be performed by AT&T Broadband
violate any Legal Requirement or any bulk transfer or fraudulent conveyance laws
of any jurisdiction; (g) any claim by a third party relating to the presence,
generation, removal or transportation of a Hazardous Substance on or from any of
the AT&T Owned Property or AT&T Leased Property through and including the
Closing Time, including the costs in response to a third party claim of removal
or clean-up of such Hazardous Substance and other compliance with the provisions
of any Environmental Laws (whether before or after Closing); (h) any rate refund
or credit, penalty and/or interest payment with respect thereto ordered by any
Governmental Authority with respect to the AT&T Systems for periods through and
including the Closing Time, including, without limitation, any payments required
by the FCC Order referred in Section 6.7 of this Agreement and any additional
payments arising out of the underlying CPST complaint; or (i) the failure of
AT&T Broadband to perform the AT&T Assumed Obligations and Liabilities; provided
that AT&T Broadband shall not be responsible for and shall not be required to
indemnify Insight for Losses caused by any acts or omissions of Insight LP that
constitute a breach by Insight LP under the Consulting Agreement.
 
In the event that an indemnified item arises under both clause (a) and under one
or more of clauses (b) through (i) of this Section, Insight’s rights to pursue
its claim under clauses (b) through (i) as applicable will exist notwithstanding
the expiration of the Survival Period applicable to such claim under clause (a).
 
11.3    Indemnification by Insight.  From and after the Closing, Insight will
indemnify, defend and hold harmless AT&T Broadband and its partners and its and
their respective Affiliates and the members, partners, shareholders, officers,
directors, employees, agents, successors and assigns of them and any Person
claiming by or through any of them, as the case may be, from and against any and
all Losses arising out of or resulting from (a) any breach of any representation
or warranty made by Insight in this Agreement or any Transaction Document (it
being understood that Insight makes no representation or warranty relating to
the Schedules prepared by it relating to the AT&T Assets and the Required
Consents and Insight shall have no liability relating to Schedule 7.5(a) except
as expressly provided in Section 7.5(a)); (b) any breach of any covenant,
agreement or obligation of Insight contained in this Agreement or any
Transaction Document (provided that Insight’s liability relating to its covenant
to obtain the Required Consents is limited as provided in Section 7.5); (c) any
act or omission of Insight with respect to, or any event or circumstance related
to, the ownership or operation of the Insight Assets or the conduct of Insight’s
Cable Business, which act, omission, event or circumstance occurred or existed
prior to or at the Closing Time, without regard to whether a claim with respect
to such matter is asserted before or after the Closing Time, including any
matter described on Schedule 5.11; (d) any liability or obligation not included
in the AT&T Assumed Obligations and Liabilities; (e) any Title Defect relating
to any Insight Owned Property; (f) any claim that the transactions contemplated
by this Agreement violate WARN (to the extent Insight is responsible for
compliance with WARN pursuant to Section 7.3) or any similar Legal Requirement
or any bulk transfer or fraudulent conveyance laws of any jurisdiction; (g) any
claim relating to “continuation coverage” under Code Section 4980B with respect
to former employees of Insight at and after the Closing Time or that AT&T
Broadband is deemed to be a successor employer of Insight or its Affiliates
under Code Section 4980B; (h) any claim by a third



-60-



--------------------------------------------------------------------------------

party relating to the presence, generation, removal or transportation of a
Hazardous Substance on or from any of the Insight Owned Property or Insight
Leased Property through and including the Closing Time, including the costs in
response to a third party claim of removal or clean-up of such Hazardous
Substance and other compliance with the provisions of any Environmental Laws
(whether before or after Closing); (i) any rate refund or credit, penalty and/or
interest payment with respect thereto ordered by any Governmental Authority with
respect to the Insight Systems for periods through and including the Closing
Time; or (j) the failure of Insight to perform the Insight Assumed Obligations
and Liabilities.
 
In the event that an indemnified item arises under both clause (a) and under one
or more of clauses (b) through (j) of this Section, AT&T Broadband’s rights to
pursue its claim under clauses (b) through (j) as applicable will exist
notwithstanding the expiration of the Survival Period applicable to such claim
under clause (a).
 
11.4    Third Party Claims.    Promptly after the receipt by a party of notice
of any claim, action, suit or proceeding by any third party (collectively, an
“Action”), which Action is subject to indemnification under this Agreement, such
party (the “Indemnified Party”) will give reasonable written notice to the party
from whom indemnification is claimed (the “Indemnifying Party”). The Indemnified
Party will be entitled, at the sole expense and liability of the Indemnifying
Party, to exercise full control of the defense, compromise or settlement of any
such Action unless the Indemnifying Party, within a reasonable time after the
giving of such notice by the Indemnified Party, (a) admits in writing to the
Indemnified Party the Indemnifying Party’s liability to the Indemnified Party
for such Action under the terms of this Section 11, (b) notifies the Indemnified
Party in writing of the Indemnifying Party’s intention to assume such defense,
(c) provides evidence reasonably satisfactory to the Indemnified Party of the
Indemnifying Party’s ability to pay the amount, if any, for which the
Indemnified Party may be liable as a result of such Action and (d) retains legal
counsel reasonably satisfactory to the Indemnified Party to conduct the defense
of such Action. The other party will cooperate with the party assuming the
defense, compromise or settlement of any such Action in accordance with this
Agreement in any manner that such party reasonably may request. If the
Indemnifying Party so assumes the defense of any such Action, the Indemnified
Party will have the right to employ separate counsel and to participate in (but
not control) the defense, compromise or settlement of the Action, but the fees
and expenses of such counsel will be at the expense of the Indemnified Party
unless (x) the Indemnifying Party has agreed to pay such fees and expenses, (y)
any relief other than the payment of money damages is sought against the
Indemnified Party or (z) the Indemnified Party will have been advised by its
counsel that there may be one or more defenses available to it which are
different from or additional to those available to the Indemnifying Party, and
in any such case that portion of the fees and expenses of such separate counsel
that are reasonably related to matters covered by the indemnity provided in this
Section 11 will be paid by the Indemnifying Party. No Indemnified Party will
settle or compromise any such Action for which it is entitled to indemnification
under this Agreement without the prior written consent of the Indemnifying
Party, unless the Indemnifying Party has failed, after reasonable notice, to
undertake control of such Action in the manner provided in this Section 11.4. No
Indemnifying Party will settle or compromise any such Action (A) in which any
relief other than the



-61-



--------------------------------------------------------------------------------

payment of money damages is sought against any Indemnified Party and then only
if the settlement or compromise includes as an unconditional term thereof a
release of the Indemnified Party from all liability relating to such matter or
(B) in the case of any Action relating to the Indemnified Party’s liability for
any Tax, if the effect of such settlement would be an increase in the liability
of the Indemnified Party for the payment of any Tax for any period beginning
after the Closing Date, unless the Indemnified Party consents in writing to such
compromise or settlement.
 
11.5    Limitations on Indemnification—AT&T Broadband.  AT&T Broadband will not
be liable to Insight with respect to any matter or claim for which
indemnification could be sought pursuant to Section 11.2(a) or (b) for (a) any
Losses of or to Insight or any other Person entitled to indemnification from
AT&T Broadband or (b) any Losses incidental to or relating to or resulting from
any of the foregoing (the items described in clauses (a) and (b) collectively
being referred to for purposes of this Section 11 as “Insight Damages”) unless
the amount of Insight Damages for which AT&T Broadband would, but for the
provisions of this Section, be liable exceeds, on an aggregate basis, $100,000,
in which case AT&T Broadband will be liable for all such Insight Damages from
dollar zero, which will be due and payable within 15 days after AT&T Broadband’s
receipt of a statement therefor. AT&T Broadband will not have any liability
under Section 11.2(a) or (b) to the extent that the aggregate amount of Losses
otherwise subject to its indemnification obligation thereunder exceeds
$2,750,000. The limitations set forth in this Section 11.5 do not apply to (i)
the Pro Rata Adjustments to the extent they are included in the calculation of
Pro Rata Adjustments pursuant to Sections 3.2 and 3.3; (ii) direct out-of-pocket
expenses incurred by Insight or its Affiliates in connection with cooperation on
pending litigation pursuant to Section 7.24 or other expenses and costs for
which AT&T Broadband is responsible pursuant to this Agreement, including,
without limitation, pursuant to Sections 7.8, 7.12, 7.19 or 7.25; or (iii) any
claim made pursuant to Sections 11.2(c)-(i), including, without limitation, any
Losses related to any liability or obligation for late fees; any liability or
obligation with respect to paying franchise fees on franchise fees; subscriber
refunds or AT&T Broadband’s litigation listed in the Schedules to this
Agreement. AT&T Broadband will not be liable under Section 11.2(c) to the extent
that an adjustment was made in favor of Insight pursuant to Sections 3.2 and
3.3.
 
11.6    Limitations on Indemnification—Insight.  Insight will not be liable to
AT&T Broadband with respect to any matter or claim for which indemnification
could be sought pursuant to Section 11.3(a) or (b) for (a) any Losses of or to
AT&T Broadband or any other Person entitled to indemnification from Insight or
(b) any Losses incidental to or relating to or resulting from any of the
foregoing (the items described in clauses (a) and (b) collectively being
referred to for purposes of this Section 11 as “AT&T Damages”) unless the amount
of AT&T Damages for which Insight would, but for the provisions of this Section,
be liable exceeds, on an aggregate basis, $100,000, in which case Insight will
be liable for all such AT&T Damages from dollar zero, which will be due and
payable within 15 days after Insight’s receipt of a statement therefor. Insight
will not have any liability under Section 11.3(a) or (b) to the extent that the
aggregate amount of Losses otherwise subject to its indemnification obligations
thereunder exceeds $2,750,000. The limitations set forth in this Section 11.6 do
not apply to (i) the Pro Rata Adjustments to the extent they are included in the
calculation of Pro Rata Adjustments pursuant to Section 3.2 and 3.3; (ii) direct
out-of-pocket expenses incurred by



-62-



--------------------------------------------------------------------------------

AT&T or its Affiliates in connection with cooperation on pending litigation
pursuant to Section 7.24 or other expenses and costs for which Insight is
responsible pursuant to this Agreement, including, without limitation, pursuant
to Sections 7.8 and 7.19; (iii) costs, expenses and fees incurred by AT&T
Broadband or its Affiliates, accountants or attorneys pursuant to Section 7.23
or (iv) any claims made pursuant to Sections 11.3(c)-(j), including, without
limitation, any Losses related to any liability or obligation for late fees; any
liability or obligation with respect to paying franchise fees on franchise fees;
subscriber refunds or Insight litigation listed in the Schedules to this
Agreement. Insight will not be liable under Section 11.3(c) to the extent that
an adjustment was made in favor of AT&T Broadband pursuant to Sections 3.2 and
3.3.
 
 
SECTION 12.    MISCELLANEOUS PROVISIONS
 
12.1    Parties Obligated and Benefitted.    Subject to the limitations set
forth below, this Agreement will be binding upon the parties and their
respective assigns and successors in interest and will inure solely to the
benefit of the parties and their respective assigns and successors in interest,
and no other Person will be entitled to any of the benefits conferred by this
Agreement. Without the prior written consent of the other parties, no party will
assign any of its rights under this Agreement or delegate any of its duties
under this Agreement, provided that a party may, without the consent of any
other party, prior to Closing assign all of such party’s rights and obligations
under this Agreement to any Affiliate of such party; provided such assignee can
make all of the representations and warranties applicable to the assigning party
hereunder (other than those relating to jurisdiction of incorporation), the
assigning party can provide reasonable assurances that such assignee can
otherwise perform the covenants, agreements and obligations applicable to the
assigning party hereunder and such assignment would not materially delay or
hinder the consummation of the transactions contemplated by this Agreement. In
addition, (a) any party may grant to its lenders a security interest in the
indemnification rights hereunder inuring to the benefit of such party and (b)
AT&T Broadband may assign its rights under this Agreement but not its
obligations to a qualified intermediary within the meaning of Code Section
1.1031(k)-1(g)(4)(iii) (“Qualified Intermediary”) and Insight hereby consents to
any such assignment by AT&T Broadband. If AT&T Broadband elects to assign its
rights under this Agreement to a Qualified Intermediary, Insight will cooperate
with AT&T Broadband as may be reasonably necessary in connection with such
assignment and the deferred tax-free exchange to be accomplished in connection
therewith, including acknowledging the execution of a written agreement between
AT&T Broadband and the Qualified Intermediary. No assignment by any party of its
rights hereunder shall release such party from its obligations hereunder.
 
12.2    Notices.    Any notice, request, demand, waiver or other communication
required or permitted to be given under this Agreement will be in writing and
will be deemed to have been duly given only if delivered in person or by first
class, prepaid, registered or certified mail, or sent by courier or, if receipt
is confirmed, by telecopier:



-63-



--------------------------------------------------------------------------------

 
To AT&T Broadband at:
 
Intermedia Partners Southeast
c/o AT&T Broadband, LLC
188 Inverness Drive West, Suite 500
Englewood, Colorado 80112
 
Attention:    Dan Buchanan
Telephone: (303) 858-3441
Telecopy: (303) 858-5044
 
 
With a copy similarly addressed to the attention of Legal Department, Suite 600
 
With a copy to:
 
Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, Colorado 80202
 
Attention:    Joanne F. Norris, Esq.
Telephone: (303) 297-2900
Telecopy: (303) 298-0940
 
 
To Insight at:
 
Insight Communications Company, L.P.
810 7th Avenue
New York, New York 10019
Attention:    Michael S. Willner
Telecopy: (917) 286-2301
 
 
With a copy to:
 
Dow, Lohnes & Albertson PLLC
1200 New Hampshire Avenue, N.W.
Washington, D.C. 20036
 
Attention:    Leonard J. Baxt, Esq.
Telecopy: (202) 776-2222
 
Any party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section. All notices
will be deemed to have been received on



-64-



--------------------------------------------------------------------------------

the date of delivery, which in the case of deliveries by telecopier will be the
date of the sender’s confirmation.
 
12.3    Right to Specific Performance.  The parties acknowledge that the unique
nature of the Assets to be exchanged by the parties pursuant to this Agreement
renders money damages an inadequate remedy for the breach by the parties of its
obligations under this Agreement, and the parties agree that in the event of
such breach, the parties will upon proper action instituted by either of them,
be entitled to a decree of specific performance of this Agreement.
 
12.4    Waiver.  This Agreement or any of its provisions may not be waived
except in writing. The failure of any party to enforce any right arising under
this Agreement on one or more occasions will not operate as a waiver of that or
any other right on that or any other occasion.
 
12.5    Captions.  The section and other captions of this Agreement are for
convenience only and do not constitute a part of this Agreement.
 
12.6    Choice of Law.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES UNDER IT
WILL BE GOVERNED BY AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF
DELAWARE.
 
12.7    Terms.  Terms used with initial capital letters or otherwise defined in
this Agreement will have the meanings specified, applicable to both singular and
plural forms, for all purposes of this Agreement. The word “include” and
derivatives of that word are used in this Agreement in an illustrative sense
rather than limiting sense.
 
12.8    Rights Cumulative.  All rights and remedies of each of the parties under
this Agreement will be cumulative, and the exercise of one or more rights or
remedies will not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.
 
12.9    Time.  Time is of the essence under this Agreement. If the last day
permitted for the giving of any notice or the performance of any act required or
permitted under this Agreement falls on a day which is not a Business Day, the
time for the giving of such notice or the performance of such act will be
extended to the next succeeding Business Day.
 
12.10    Late Payments.  If a party fails to pay any other party any amounts
when due under this Agreement, the amounts due will bear interest from the due
date to the date of payment at the annual rate publicly announced from time to
time by The Bank of New York as its prime rate (the “Prime Rate”) plus 2%,
adjusted as and when changes in the Prime Rate are made.
 
12.11    Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original.
 



-65-



--------------------------------------------------------------------------------

12.12    Entire Agreement.  This Agreement (including the Transaction Documents
and the Schedules and Exhibits referred to in this Agreement, which are
incorporated in and constitute a part of this Agreement) contains the entire
agreement of the parties and supersedes all prior oral or written agreements and
understandings with respect to the subject matter. This Agreement may not be
amended or modified except by a writing signed by the parties.
 
12.13    Severability.  Any term or provision of this Agreement which is invalid
or unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the Person intended to be benefitted by such provision or any other
provisions of this Agreement.
 
12.14    Construction.  This Agreement has been negotiated by the parties and
their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the party drafting this Agreement will not apply in any construction or
interpretation of this Agreement.
 
12.15    Expenses.  Except as otherwise expressly provided in this Agreement
(which expenses the parties shall pay as so provided), each party will pay all
of its expenses, including attorneys’ and accountants’ fees, in connection with
the negotiation of this Agreement, the performance of its obligations and the
consummation of the transactions contemplated by this Agreement.
 
12.16    Risk of Loss.
 
(a)    The risk of any loss or damage to the Insight Assets or AT&T Assets
resulting from fire, theft or other casualty (except reasonable wear and tear)
will be borne by Insight or AT&T Broadband, respectively, at all times through
and including the Closing. If any such loss or damage is sufficiently
substantial so as to preclude and prevent resumption of normal operations of any
material portion of a System or the replacement or restoration of the lost or
damaged property within twenty days or, if earlier, prior to the Outside Closing
Date, Insight or AT&T Broadband as appropriate, will immediately notify the
other in writing of that fact and subject to the other provisions of this
Section 12.16, Insight, in the event of loss or damage to the Insight Assets, or
AT&T Broadband, in the event of loss or damage to the AT&T Assets, as
appropriate, will use its commercially reasonable efforts to repair, replace and
restore the lost or damaged property to its former condition as soon as
practicable at its sole expense, subject to Section 12.16(b), including applying
any insurance proceeds to restore such assets to their prior condition.
 
(b)    If the aggregate cost to repair, replace or restore the lost or damaged
property to its former condition would exceed $2,000,000, Insight, in the event
of loss or damage to the Insight Assets, or AT&T Broadband, in the event of loss
or damage to the AT&T Assets, as appropriate, may, subject to the other party’s
right to consummate the Closing as described below, elect to terminate this
Agreement by written notice to the other party at any time within ten days of
the occurrence of the event of loss or damage, and upon such termination both
parties will stand fully



-66-



--------------------------------------------------------------------------------

released and discharged of any and all obligations under this Agreement (except
with respect to any then existing breaches by either such party).
 
(c)    If any such loss or damage to the AT&T Assets is sufficiently substantial
so as to preclude and prevent resumption of normal operations of any material
portion of a AT&T System or the repair, replacement or restoration of the lost
or damaged property within twenty days, or if earlier, the Outside Closing Date
and AT&T Broadband is not obligated to correct the problem because the cost
would exceed $2,000,000, and AT&T Broadband elects not to repair, replace and
restore the lost or damaged property, Insight may elect to terminate this
Agreement upon written notice to AT&T Broadband at any time within ten days
after it receives written notice from AT&T Broadband of the occurrence of the
event of such loss or damage and the fact that AT&T Broadband is not obligated
to correct the problem and AT&T Broadband has elected not to correct the
problem, and upon such termination both parties will stand fully released and
discharged of any and all obligations under this Agreement (except with respect
to any then existing breaches by either such party). In the absence of a timely
election to terminate this Agreement, Insight shall be deemed to have waived
such loss or damage and to have elected to consummate the Closing in accordance
with all of the remaining provisions of this Agreement and notwithstanding AT&T
Broadband’s election to terminate this Agreement pursuant to Section 12.16(b),
Insight may elect to consummate the Closing in accordance with all of the
remaining provisions of this Agreement, in which event at the Closing the amount
of any insurance deductible payable by AT&T Broadband and all insurance proceeds
payable as a result of the occurrence of the event resulting in such loss or
damage to the AT&T Assets (in each case to the extent not used to repair,
replace or restore such lost or damaged AT&T Assets), except for any proceeds
from business interruption insurance relating to the loss of revenue for the
period through and including the Closing Time, will be delivered by AT&T
Broadband to Insight or the rights to such proceeds will be assigned by AT&T
Broadband to Insight if not yet paid over to AT&T Broadband, and upon such
delivery or assignment and consummation of the Closing AT&T Broadband shall have
no additional liability to Insight in respect of any such loss or damage to the
AT&T Assets.
 
(d)  If any such loss or damage to the Insight Assets is sufficiently
substantial so as to preclude and prevent resumption of normal operations of any
material portion of an Insight System or the repair, replacement or restoration
of the lost or damaged property within twenty days, or if earlier, the Outside
Closing Date, and Insight is not obligated to correct the problem because the
cost would exceed $2,000,000, and Insight elects not to repair, replace and
restore the lost or damaged property, AT&T Broadband may elect to terminate this
Agreement upon written notice to Insight at any time within ten days after it
receives written notice from Insight of the occurrence of the event of such loss
or damage and the fact that Insight is not obligated to correct the problem and
has elected not to correct the problem, and upon such termination both parties
will stand fully released and discharged of any and all obligations under this
Agreement (except with respect to any then existing breaches by either such
party). In the absence of a timely election to terminate this Agreement, AT&T
Broadband shall be deemed to have waived such loss or damage and to have elected
to consummate the Closing in accordance with all of the remaining provisions of
this Agreement, and notwithstanding Insight’s election to terminate this
Agreement pursuant to



-67-



--------------------------------------------------------------------------------

Section 12.16(b), AT&T Broadband may elect to consummate the Closing in
accordance with all of the remaining provisions of this Agreement in which event
at the Closing the amount of any insurance deductible payable by Insight and all
insurance proceeds payable as a result of the occurrence of the event resulting
in such loss or damage to the Insight Assets (in each case to the extent not
used to repair, replace or restore such lost or damaged Insight Assets), except
for any proceeds from business interruption insurance relating to the loss of
revenue for the period through and including the Closing Time, will be delivered
by Insight to AT&T Broadband or the rights to such proceeds will be assigned by
Insight to AT&T Broadband if not yet paid over to Insight, and upon such
delivery or assignment and consummation of the Closing Insight shall have no
additional liability to AT&T Broadband in respect of any such loss or damage to
the Insight Assets.
 
If, prior to the Closing, any part of or interest in any material Insight Assets
or any material AT&T Assets is taken or condemned as a result of the exercise of
the power of eminent domain, or if a Governmental Authority having such power
informs Insight or AT&T Broadband that it intends to condemn all or any part of
any material Assets of such party (such event being called, in either case, a
“Taking”), then the transferee party with respect to such Assets may terminate
this Agreement. If the transferee party does not elect to terminate this
Agreement, then (a) the transferee party will have the sole right, in the name
of the transferor party if the transferee party so elects, to negotiate for,
claim, contest and receive all damages with respect to the Taking, (b) the
transferor party will be relieved of its obligation to convey to the transferee
party the Assets or interests that are the subject of the Taking, (c) at the
Closing the transferor party will assign to the transferee party all of the
transferor party’s rights to all damages payable with respect to the Taking and
(d) following the Closing, the transferor party will give the transferee party
such further assurances of such rights and assignment with respect to the Taking
as the transferee party may from time to time reasonably request.
 
12.17    Tax Consequences.  No party to this Agreement makes any representation
or warranty, express or implied, with respect to the Tax implications of any
aspect of this Agreement on any other party to this Agreement, and all parties
expressly disclaim any such representation or warranty with respect to any Tax
consequences arising under this Agreement. Each party has relied solely on its
own Tax advisors with respect to the Tax implications of this Agreement.
 
12.18    Commercially Reasonable Efforts.  For purposes of this Agreement,
unless a different standard is expressly provided with respect to any particular
matter, “commercially reasonable efforts” will not be deemed to require a party
to undertake extraordinary measures, including the initiation or prosecution of
legal proceedings or the payment of amounts in excess of normal and usual filing
fees and processing fees, if any.
 
12.19    Consulting Agreement and Management Agreement.  Notwithstanding
anything in this Agreement to the contrary, Insight LP shall be permitted to
comply with its obligations under the Consulting Agreement and Insight LP shall
not be deemed in breach of the Consulting Agreement by virtue of any act or
omission by Insight or Insight LP consistent with their obligations under this
Agreement. Other than the Insight Assumed Obligations and Liabilities, after the
Closing Insight



-68-



--------------------------------------------------------------------------------

and Insight LP shall have no obligations or liabilities with respect to the AT&T
Systems other than as provided in the Consulting Agreement. Other than the AT&T
Assumed Obligations and Liabilities, after the Closing AT&T shall have no
obligations or liabilities with respect to the Insight Systems. The term of the
Consulting Agreement is hereby extended so that the same shall terminate
effective as of 11:59 P.M. on June 30, 2003. Simultaneously with the Closing,
solely with respect to the AT&T Systems, the Consulting Agreement will
automatically terminate and will thereafter be of no further force or effect
except to the extent that any of the obligations of the parties thereto survive
the termination of the Consulting Agreement pursuant to its terms (it being
understood that Insight LP shall be entitled to accrued but unpaid consulting
fees and expense reimbursements in accordance with the terms of the Consulting
Agreement). Notwithstanding anything in this Agreement to the contrary, Insight
LP shall be permitted to comply with its obligations under the Management
Agreement relating to the Insight Systems and Insight LP shall not be deemed in
breach of the Management Agreement by virtue of any act or omission by Insight
or Insight LP consistent with their obligations under this Agreement.
Simultaneously with the Closing, the Management Agreement will automatically
terminate as to the Insight Systems and will thereafter be of no further force
or effect with respect to the Insight Systems except to the extent that any of
the obligations of the parties thereto with respect to the Insight Systems
survive the termination of the Management Agreement pursuant to its terms (it
being understood that Insight LP shall be entitled to collect from Insight
accrued but unpaid Management Fees and expense reimbursements in accordance with
Section 4 of the Management Agreement). Except as otherwise expressly set forth
herein, the Consulting Agreement and the Management Agreement shall remain in
full force and effect. TCI LLC consents to and approves all of the transactions
contemplated by this Agreement for all purposes on its own behalf and on behalf
of its Affiliates to the extent its or its Affiliates’ consent is required
therefor and consents to and approves the transactions contemplated by this
Agreement for all purposes of the Limited Partnership Agreement of the
Partnership and acknowledges that Insight, Insight LP and their Affiliates have
no obligation to reimburse TCI LLC pursuant to Section 6.5 of the Limited
Partnership Agreement of the Partnership.
 
[SIGNATURE PAGE FOLLOWS]



-69-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Asset Exchange Agreement as
of the day and year first written above.
 
INTERMEDIA PARTNERS SOUTHEAST
By:
 
TCI Spartanburg IP-IV, LLC, its managing general partner
   
By:    TCI Central, Inc., its manager
   
By:                                     
                                                    
Name:    Gregory M. Braden
Title:    Vice President
INSIGHT COMMUNICATIONS MIDWEST, LLC
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         

 
FOR PURPOSES OF SECTION 12.19 ONLY:
 
INSIGHT COMMUNICATIONS COMPANY, L.P.
 
By:
 
Insight Communications Company, Inc., its general partner

 
By:                                     
                                                                       
Name:                                    
                                                                   
Title:                                    
                                                                     
 
TCI OF INDIANA HOLDINGS, LLC
 
 
By:                                     
                                                                       
Name:    Gregory M. Braden
Title:    Vice President
 



-70-



--------------------------------------------------------------------------------

 
EXHIBIT A
 
Insight Systems
 
Griffin, GA System
 
City of Griffin, GA
City of Orchard Hill, GA
Spalding County, GA
City of Sunnyside, GA
 
 



--------------------------------------------------------------------------------

EXHIBIT B
 
AT&T Systems
 
New Albany, IN System
 
Town of Corydon, IN
Floyd County, IN
Town of Georgetown, IN
Town of Greenville, IN
Harrison County, IN
Town of Lanesville, IN
City of New Albany, IN
Town of Palmyra, IN
 
Shelbyville, KY System
 
City of Eminence, KY
Henry County, KY
City of New Castle, KY
City of Pleasureville, KY
Shelby County, KY
City of Shelbyville, KY
City of Simpsonville, KY



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

        
Page
SECTION 1.
 
DEFINITIONS
  
1
1.1
 
1992 Cable Act
  
1
1.2
 
Affiliate
  
1
1.3
 
Assets
  
2
1.4
 
AT&T Assets
  
2
1.5
 
AT&T Books and Records
  
2
1.6
 
AT&T Leased Property
  
2
1.7
 
AT&T Other Intangibles
  
2
1.8
 
AT&T Other Real Property Interests
  
2
1.9
 
AT&T Owned Property
  
3
1.10
 
AT&T System Contracts
  
3
1.11
 
AT&T System Franchises
  
3
1.12
 
AT&T System Licenses
  
3
1.13
 
AT&T Tangible Personal Property
  
3
1.14
 
AT&T's Cable Business
  
3
1.15
 
Basic Services
  
3
1.16
 
Business Day
  
3
1.17
 
Cable Act
  
4
1.18
 
Cable Business
  
4
1.19
 
Closing Time
  
4
1.20
 
Communications Act
  
4
1.21
 
Contract
  
4
1.22
 
Partnership
  
4
1.23
 
[Intentionally Omitted]
  
4
1.24
 
Environmental Law
  
4
1.25
 
ERISA
  
4
1.26
 
ERISA Affiliate
  
4
1.27
 
Expanded Basic Services
  
4
1.28
 
FCC
  
4
1.29
 
[Intentionally Omitted]
  
4
1.30
 
GAAP
  
5
1.31
 
Governmental Authority
  
5
1.32
 
Hazardous Substances
  
5
1.33
 
HSR Act
  
5
1.34
 
Insight Assets
  
5
1.35
 
Insight Books and Records
  
5
1.36
 
Insight Leased Property
  
6
1.37
 
Insight Other Intangibles
  
6
1.38
 
Insight Other Real Property Interests
  
6

 



-i-



--------------------------------------------------------------------------------

1.39
 
Insight Owned Property
  
6
1.40
 
Insight Required Consents
  
6
1.41
 
Insight System Contracts
  
6
1.42
 
Insight System Franchises
  
6
1.43
 
Insight System Licenses
  
7
1.44
 
Insight Tangible Personal Property
  
7
1.45
 
Insight's Cable Business
  
7
1.46
 
Judgment
  
7
1.47
 
Knowledge
  
7
1.48
 
Leased Property
  
7
1.49
 
Legal Requirement
  
7
1.50
 
Liberty Media Group
  
7
1.51
 
Lien
  
7
1.52
 
Litigation
  
8
1.53
 
Losses
  
8
1.54
 
Other Real Property Interests
  
8
1.55
 
Owned Property
  
8
1.56
 
Pay TV
  
8
1.57
 
Permitted Lien
  
8
1.58
 
Person
  
9
1.59
 
Required Consents
  
9
1.60
 
System
  
9
1.61
 
System Contracts
  
9
1.62
 
System Franchises
  
9
1.63
 
System Licenses
  
9
1.64
 
Tangible Personal Property
  
10
1.65
 
Taxes
  
10
1.66
 
Third Party
  
10
1.67
 
Transaction Documents
  
10
1.68
 
Other Definitions
  
10
1.69
 
Accounting Terms
  
11
SECTION 2.
 
EXCHANGE
  
12
2.1
 
Exchange
  
12
SECTION 3.
 
CONSIDERATION
  
12
3.1
 
Value of Assets
  
12
3.2
 
Adjustments to Value of Assets
  
12
3.3
 
Calculation of Adjustments
  
15
SECTION 4.
 
ASSUMED LIABILITIES AND EXCLUDED ASSETS
  
16
4.1
 
AT&T Assumed Obligations and Liabilities
  
16

 



-ii-



--------------------------------------------------------------------------------

4.2
 
AT&T Excluded Assets
  
17
4.3
 
Insight Assumed Obligations and Liabilities
  
18
4.4
 
Insight Excluded Assets
  
18
SECTION 5.
 
INSIGHT'S REPRESENTATIONS AND WARRANTIES
  
19
5.1
 
Organization and Qualification of Insight
  
19
5.2
 
Authority and Validity
  
20
5.3
 
No Conflict; Required Consents
  
20
5.4
 
Assets
  
20
5.5
 
Insight System Franchises, Insight System Licenses, Insight System Contracts and
Insight Other Real Property Interests
  
21
5.6
 
Real Property
  
22
5.7
 
Environmental
  
23
5.8
 
Compliance with Legal Requirements
  
24
5.9
 
Patents, Trademarks and Copyrights
  
26
5.10
 
Financial Statements; Undisclosed Liabilities; Absence of Certain Changes or
Events
  
26
5.11
 
Litigation
  
27
5.12
 
Tax Returns; Other Reports
  
27
5.13
 
Employment Matters
  
27
5.14
 
Accounts Receivable
  
29
5.15
 
Finders and Brokers
  
29
5.16
 
Transactions With Affiliates
  
29
SECTION 6.
 
AT&T BROADBAND'S REPRESENTATIONS AND WARRANTIES
  
29
6.1
 
Organization and Qualification of AT&T Broadband
  
30
6.2
 
Authority and Validity
  
30
6.3
 
No Conflict; Required Consents
  
30
6.4
 
Assets
  
31
6.5
 
Litigation
  
31
6.6
 
Finders and Brokers
  
31
6.7
 
Systems
  
31
SECTION 7.
 
ADDITIONAL COVENANTS
  
32
7.1
 
Access to Premises and Records
  
32
7.2
 
Continuity and Maintenance of Operations; Certain Deliveries and Notices
  
33
7.3
 
Employees
  
35
7.4
 
Leased Vehicles
  
39
7.5
 
Required Consents; Franchise Renewal
  
39
7.6
 
Title Commitments and Surveys
  
40
7.7
 
HSR Notification
  
41
7.8
 
Transfer Taxes
  
42

 



-iii-



--------------------------------------------------------------------------------

7.9
 
Distant Broadcast Signals
  
42
7.10
 
Programming
  
42
7.11
 
Use of Names and Logos
  
42
7.12
 
Transitional Services
  
43
7.13
 
Confidentiality and Publicity
  
43
7.14
 
Bulk Transfers
  
44
7.15
 
Allocation of Value to Exchanged Assets
  
44
7.16
 
Lien Searches
  
44
7.17
 
Further Assurances
  
44
7.18
 
Consents
  
45
7.19
 
Cooperation as to Rates and Fees
  
45
7.20
 
Satisfaction of Conditions.
  
47
7.21
 
Offers.
  
47
7.22
 
Environmental Reports
  
47
7.23
 
Cooperation on SEC Matters
  
48
7.24
 
Cooperation on Pending Litigation
  
48
SECTION 8.
 
CONDITIONS PRECEDENT
  
50
8.1
 
Conditions to Insight's Obligations
  
50
8.2
 
Conditions to AT&T Broadband's Obligations
  
52
SECTION 9.
 
THE CLOSING
  
53
9.1
 
The Closing; Time and Place
  
53
9.2
 
AT&T Broadband's Delivery Obligations
  
53
9.3
 
Insight's Delivery Obligations
  
55
SECTION 10.
 
TERMINATION AND DEFAULT
  
56
10.1
 
Termination Events
  
56
10.2
 
Effect of Termination
  
57
SECTION 11.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
  
57
11.1
 
Survival of Representations and Warranties
  
57
11.2
 
Indemnification by AT&T Broadband
  
58
11.3
 
Indemnification by Insight
  
59
11.4
 
Third Party Claims
  
59
11.5
 
Limitations on Indemnification—AT&T Broadband
  
60
11.6
 
Limitations on Indemnification—Insight
  
61
SECTION 12.
 
MISCELLANEOUS PROVISIONS
  
61
12.1
 
Parties Obligated and Benefitted
  
61
12.2
 
Notices
  
62

 



-iv-



--------------------------------------------------------------------------------

12.3
  
Right to Specific Performance
  
63
12.4
  
Waiver
  
63
12.5
  
Captions
  
64
12.6
  
Choice of Law
  
64
12.7
  
Terms
  
64
12.8
  
Rights Cumulative
  
64
12.9
  
Time
  
64
12.10
  
Late Payments
  
64
12.11
  
Counterparts
  
64
12.12
  
Entire Agreement
  
64
12.13
  
Severability
  
64
12.14
  
Construction
  
64
12.15
  
Expenses
  
65
12.16
  
Risk of Loss
  
65
12.17
  
Tax Consequences
  
67
12.18
  
Commercially Reasonable Efforts
  
67
12.19
  
Consulting Agreement and Management Agreement
  
67

 
 
 
 
 



-v-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS
 
Schedules
        
Schedule 1.6
      
AT&T Leased Property
Schedule 1.8
      
AT&T Other Real Property Interests
Schedule 1.9
      
AT&T Owned Property
Schedule 1.10
      
AT&T System Contracts
Schedule 1.11
      
AT&T System Franchises
Schedule 1.12
      
AT&T System Licenses
Schedule 1.36
      
Insight Leased Property
Schedule 1.38
      
Insight Other Real Property Interests
Schedule 1.39
      
Insight Owned Property
Schedule 1.41
      
Insight System Contracts
Schedule 1.42
      
Insight System Franchises
Schedule 1.43
      
Insight System Licenses
Schedule 4.2
      
AT&T Excluded Assets
Schedule 4.4
      
Insight Excluded Assets
Schedule 5.3
      
Insight Required Consents
Schedule 5.4
      
Insight Liens and Permitted Liens
Schedule 5.7
      
Insight Environmental Matters
Schedule 5.8
      
Insight Cost of Service Elections
Schedule 5.10
      
Insight Financial Statements; Insight Changes or Events

 



-vi-



--------------------------------------------------------------------------------

 
Schedule 5.11
      
Insight Litigation
Schedule 5.12
      
Insight Tax Matters
Schedule 5.13(a)
      
Insight Employees
Schedule 5.13
      
Insight Plans; Employee Matters
Schedule 5.16
      
Insight Affiliate Transactions
Schedule 6.3
      
AT&T Required Consents
Schedule 6.4
      
AT&T Liens and Permitted Liens
Schedule 6.5
      
AT&T Litigation
Schedule 7.5(a)
      
Required Consents
Schedule 7.25
      
Insight Upgrade Plan
Exhibits
        
Exhibit A
      
Insight Systems
Exhibit B
      
AT&T Systems



-vii-